Exhibit 10.1

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

LAURUS MASTER FUND, LTD.

and

TRUEYOU.COM INC.

Dated: May 4, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

1.

Agreement to Sell and Purchase

3

 

 

2.

Fees and Warrant. On the Closing Date:

3

 

 

3.

Closing, Delivery and Payment

4

 

3.1

Closing

4

 

3.2

Delivery

4

 

 

 

 

4.

Representations and Warranties of the Company

4

 

4.1

Organization, Good Standing and Qualification

4

 

4.2

Subsidiaries

5

 

4.3

Capitalization; Voting Rights

6

 

4.4

Authorization; Binding Obligations

6

 

4.5

Liabilities

7

 

4.6

Agreements; Action

7

 

4.7

Obligations to Related Parties

9

 

4.8

Changes

10

 

4.9

Title to Properties and Assets; Liens, Etc

11

 

4.10

Intellectual Property

12

 

4.11

Compliance with Other Instruments

13

 

4.12

Litigation

13

 

4.13

Tax Returns and Payments

13

 

4.14

Employees

14

 

4.15

Registration Rights and Voting Rights

14

 

4.16

Compliance with Laws; Permits

15

 

4.17

Environmental and Safety Laws

15

 

4.18

Valid Offering

15

 

4.19

Full Disclosure

16

 

4.20

Insurance

16

 

4.21

SEC Reports

16

 

4.22

Listing

16

 

4.23

No Integrated Offering

17

 

4.24

Stop Transfer

17

 

4.25

Dilution

17

 

4.26

Patriot Act

17

 

4.27

ERISA

18

 

 

 

 

5.

Representations and Warranties of the Purchaser

19

 

5.1

No Shorting

19

 

5.2

Requisite Power and Authority

19

 

5.3

Investment Representations

19

 

5.4

The Purchaser Bears Economic Risk

20

 

5.5

Acquisition for Own Account

20

 

5.6

The Purchaser Can Protect Its Interest

20

 

5.7

Accredited Investor

20

 

5.8

Legends

20

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

Page(s)

 

 

--------------------------------------------------------------------------------

 

6.

Covenants of the Company

21

 

6.1

Stop-Orders

21

 

6.2

Listing

21

 

6.3

Market Regulations

21

 

6.4

Reporting Requirements

22

 

6.5

Use of Funds

23

 

6.6

Access to Facilities

23

 

6.7

Taxes

24

 

6.8

Insurance

24

 

6.9

Intellectual Property

25

 

6.10

Properties

25

 

6.11

Confidentiality

26

 

6.12

Required Approvals

26

 

6.13

Reissuance of Securities

27

 

6.14

Opinion

29

 

6.15

Margin Stock

29

 

6.16

Financing Right of First Refusal

29

 

6.17

Authorization and Reservation of Shares

29

 

 

 

 

7.

Covenants of the Purchaser

29

 

7.1

Confidentiality

29

 

7.2

Non-Public Information

29

 

7.3

Limitation on Acquisition of Common Stock of the Company

30

 

 

 

 

8.

Covenants of the Company and the Purchaser Regarding Indemnification

31

 

8.1

Company Indemnification

31

 

8.2

Purchaser’s Indemnification

31

 

 

 

 

9.

Exercise of the Warrant

32

 

9.1

Mechanics of Exercise

32

 

 

 

 

10.

Registration Rights

33

 

10.1

Registration Rights Granted

33

 

10.2

Offering Restrictions

 

 

 

 

 

11.

Miscellaneous

33

 

11.1

Governing Law, Jurisdiction and Waiver of Jury Trial

33

 

11.2

Severability

34

 

11.3

Survival

35

 

11.4

Successors

35

 

11.5

Entire Agreement; Maximum Interest

35

 

11.6

Amendment and Waiver

36

 

11.7

Delays or Omissions

36

 

11.8

Notices

36

 

11.9

Attorneys’ Fees

37

 

11.10

Titles and Subtitles

38

 

11.11

Facsimile Signatures; Counterparts

38

 

11.12

Broker’s Fees

38

 

11.13

Construction

38

 

11.14

Restatement

38

ii

--------------------------------------------------------------------------------



LIST OF EXHIBITS

 

 

Secured Term Note

Exhibit A

Warrant A

Exhibit B

Warrant B

Exhibit C

Warrant C

Exhibit D

Warrant D

Exhibit E

Warrant E

Exhibit F


--------------------------------------------------------------------------------



AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

          THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (as amended,
modified, restated and/or supplemented from time to time, this “Agreement”) is
made and entered into as of May 4, 2007, by and between TRUEYOU.COM INC., a
Delaware corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman
Islands company (the “Purchaser”).

RECITALS

          WHEREAS, pursuant to that certain Securities and Purchase Agreement by
and between the Company and the Purchaser dated June 30, 2006 (the “Original
SPA”), the Company had issued a Secured Term Note (as defined in the Original
SPA) (the “Original Note”) in the amount of Twenty Five Million Dollars
($25,000,000);

          WHEREAS, the Company and the Purchaser desire to amend the Original
SPA, the Original Note and the other Related Agreements (as such term is defined
in the Original SPA) to increase the principal amount due and owing to the
Purchaser to be equal to Fifty Four Million Six Hundred Fifty Thousand Dollars
($54,650,000);

          WHEREAS, the Company has authorized the sale to the Purchaser of an
Amended and Restated Secured Term Note in the aggregate principal amount of
Fifty Four Million Six Hundred Fifty Thousand Dollars ($54,650,000) in the form
of Exhibit A hereto (as amended, modified, restated and/or supplemented from
time to time, the “Note”), which Note shall amend, restate and completely
replace the Original Note and continue, evidence and govern all outstanding
indebtedness previously arising under the Original Note;

          WHEREAS, the Company has previously issued to the Purchaser warrants,
copies of which are attached as Exhibit B hereto (as amended, modified, restated
and/or supplemented from time to time, “Warrant A”), Exhibit C hereto (as
amended, modified, restated and/or supplemented from time to time, “Warrant B”)
Exhibit D hereto (as amended, modified, restated and/or supplemented from time
to time, “Warrant C”) to purchase shares of the Company’s Common Stock (upon the
terms and subject to adjustment as set forth therein), and now wishes to issue
to the Purchaser warrants in the form of Exhibit E hereto to purchase
29,276,583,452 shares of the Company’s common stock (as amended, modified,
restated and/or supplemented from time to time, “Warrant D”, and Exhibit F
hereto to purchase 9,245,236,880 shares of the Company’s common stock (as
amended, modified, restated and/or supplemented from time to time, “Warrant E”
and, together with Warrant D, collectively, the “New Warrants”) to purchase up
to additional shares of the Company’s Common Stock (upon the terms and subject
to adjustment as set forth therein) in connection with the Purchaser’s purchase
of the Note (the New Warrants together with Warrant A, Warrant B, and Warrant C
shall collectively be referred to as the “Warrants”).;

          WHEREAS, the Purchaser desires to purchase the Note and the New
Warrants on the terms and conditions set forth herein; and

2

--------------------------------------------------------------------------------



          WHEREAS, the Company desires to issue and sell the Note and New
Warrants to the Purchaser on the terms and conditions set forth herein.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises, representations, warranties and covenants hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend,
restate and completely replace the Original SPA as follows:

          1. Agreement to Sell and Purchase. Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Note. The sale of the Note on the Closing Date
shall be known as the “Offering”. The Note will mature on the Maturity Date (as
defined in the Note). Collectively, the Note and New Warrants, together with the
Warrant Shares (as hereinafter defined), are referred to as the “Securities”.
Upon repayment in full of the unpaid principal due under the Note, together with
accrued and unpaid interest thereon and all other accrued and unpaid amounts,
fees and other indebtedness owed to Purchaser (collectively, the “Note
Amounts”), the Master Security Agreement, Subsidiary Guaranty, Stock Pledge
Agreement and IP Security Agreement and the security interests in the Collateral
pledged thereunder (and as defined therein) shall automatically terminate and be
of no further force or effect.

          2. Fees and Warrants. On the Closing Date:

 

 

 

          (a) The Company will issue and deliver to the Purchaser the New
Warrants in connection with and in consideration of the Purchaser’s purchase of
the Note pursuant to Section 1 hereof. The shares of the Company’s Common Stock
(as defined in Section 4.3(a) below) issued upon the due and timely exercise of
the Warrants will be referred to as the “Warrant Shares”. Subject to Section
11.4 hereof, all the representations, covenants, warranties, undertakings, and
indemnification, and other rights made or granted to or for the benefit of the
Purchaser by the Company are hereby also made and granted for the benefit of the
Purchaser as holder of the Warrants.

 

 

 

          (b) Subject to the terms of Section 2(d) below, the Company shall pay
to Laurus Capital Management, LLC, the manager of the Purchaser, a closing
payment in an amount equal to $890,225 (representing three and one-half percent
(3.50%) of the aggregate principal amount of the Note. The foregoing fee is
referred to herein as the “Closing Payment.”

 

 

 

          (c) The Company shall reimburse the Purchaser for its reasonable
expenses (including legal fees and expenses) incurred in connection with the
preparation and negotiation of this Agreement and the Related Agreements (as
hereinafter defined), and expenses incurred in connection with the Purchaser’s
due diligence review of the Company and its Subsidiaries (as defined in Section
4.2) and all related matters. Amounts required to be paid under this Section
2(c) will be paid on the Closing Date and

3

--------------------------------------------------------------------------------




 

 

 

shall be $10,000 for such expenses referred to in this Section 2(c), $15,000 of
which has already been paid by the Company.

 

 

 

          (d) The Closing Payment and the expenses referred to in the preceding
clause (c) shall be paid at closing out of funds held pursuant to the Escrow
Agreement (as defined below) and a disbursement letter (the “Disbursement
Letter”).

          3. Closing, Delivery and Payment.

 

 

 

                    3.1 Closing. Subject to the terms and conditions herein, the
closing of the transactions contemplated hereby (the “Closing”), shall take
place on the date hereof, at such time or place as the Company and the Purchaser
may mutually agree (such date is hereinafter referred to as the “Closing Date”).

 

 

 

                    3.2 Delivery. Pursuant to the Escrow Agreement, at the
Closing on the Closing Date, the Company will deliver to the Purchaser, among
other things, the Note and the Warrants and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter by
certified funds or wire transfer. (it being understood that $25,900,000 of the
proceeds of the Note shall be placed in the Restricted Account (as defined in
the Restricted Account Agreement referred to below)) The Company hereby
acknowledges and agrees that Purchaser’s obligation to purchase the Note from
the Company on the Closing Date shall be contingent upon the satisfaction (or
waiver by the Purchaser in its sole discretion) of the items and matters set
forth in the closing checklist provided by the Purchaser to the Company on or
prior to the Closing Date.

          4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows as of the date hereof
(unless an earlier date is indicated):

 

 

 

 

                    4.1 Organization, Good Standing and Qualification. Each of
the Company and each of its Subsidiaries is a corporation, partnership or
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization. Each of
the Company and each of its Subsidiaries has the corporate, limited liability
company or partnership, as the case may be, power and authority to own and
operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver or reaffirm (as the case may be) (i) this
Agreement, (ii) the Note and the Warrants to be issued in connection with this
Agreement, (iii) the Reaffirmation, Ratification and Amendment Agreement dated
as of the date hereof between the Company, certain Subsidiaries of the Company
and the Purchaser (as amended, modified, restated and/or supplemented from time
to time, the “Reaffirmation Agreement”), respecting (among other things) (a) the
Master Security Agreement dated as of June 30, 2006, between the Company,
certain Subsidiaries of the Company and the Purchaser (as the same may have been
and hereafter may be amended, modified, restated and/or supplemented from time
to time, the “Master Security Agreement”), (b) the Stock Pledge Agreement dated
as of June 30, 2006, among the Company, certain Subsidiaries of the Company and
the Purchaser (as the same may have been and hereafter may be amended, modified,
restated and/or or supplemented from time to time, the “Stock Pledge

4

--------------------------------------------------------------------------------




 

 

 

Agreement”), (c) the Intellectual Property Security Agreement dated as of June
30, 2006, among the Company, certain Subsidiaries of the Company and the
Purchaser (as the same may have been and hereafter may be amended, modified,
restated and/or or supplemented from time to time, the “IP Security Agreement”),
and (d) the Subsidiary Guaranty dated as of June 30, 2006, made by certain
Subsidiaries of the Company (as the same may have been and hereafter may be
amended, modified, restated and/or supplemented from time to time, the
“Subsidiary Guaranty”); (iv) the Registration Rights Agreement relating to the
Securities dated as of the date hereof between the Company and the Purchaser (as
amended, modified, restated and/or supplemented from time to time, the
“Registration Rights Agreement”); (v) the Amended and Restated Funds Escrow
Agreement dated as of the date hereof among the Company, the Purchaser and the
escrow agent referred to therein, substantially in the form of Exhibit E hereto
(as amended, modified, restated and/or supplemented from time to time, the
“Escrow Agreement”); (vi) the Warrants; (vii) the Restricted Account Agreement
by and among the Purchaser, the Company and North Fork Bank, dated as of the
date hereof (as amended, modified, restated and/or supplemented, the “Restricted
Account Agreement”); (viii) the Restricted Account Side Letter by and among the
Purchaser and the Company, dated as of the date hereof (as amended, modified
restated and/or supplemented, the “Restricted Account Side Letter”); (ix) the
letter agreement dated as of the date hereof between the Purchaser and the
Company respecting the securities issueable pursuant to the Warrants (as
amended, modified, restated and/or supplemented from time to time, the “Warrant
Side Letter”; and (x) all other documents, instruments and agreements entered
into on or after the date hereof in connection with the transactions
contemplated hereby and thereby, as executed by the applicable parties and
thereafter amended, modified, restated and/or supplemented from time to time
(the documents, instruments and agreements referenced in the preceding clauses
(ii) through (xii) (including sub-clauses (iii)(a), (iii)(b), (iii)(c) and
(iii)(d) thereof), collectively, the “Related Agreements”); (2) issue and sell
the Note; (3) issue and sell the Warrants and Warrant Shares; and (4) carry out
the provisions of this Agreement and the Related Agreements and to carry on its
business as presently conducted. Each of the Company and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation, partnership or limited liability company, as
the case may be, in all jurisdictions in which the nature or location of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so has not, or could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations and prospects of the
Company and its Subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

 

 

                    4.2 Subsidiaries. Each direct and indirect Subsidiary of the
Company, the direct owner of such Subsidiary and its percentage ownership
thereof, is set forth on Schedule 4.2. For the purpose of this Agreement, a
“Subsidiary” of any person or entity means (i) a corporation or other entity
whose shares of stock or other ownership interests having ordinary voting power
(other than stock or other ownership interests having such power only by reason
of the happening of a contingency) to elect a majority of the directors of such
corporation, or other persons or entities performing similar functions for such
person or entity, are owned, directly or indirectly, by such person or entity or
(ii) a

5

--------------------------------------------------------------------------------




 

 

 

corporation or other entity in which such person or entity owns, directly or
indirectly, more than 50% of the equity interests at such time.

 

 

 

                    4.3 Capitalization; Voting Rights.

 

 

 

          (a) The authorized capital stock of the Company, as of the date hereof
consists of 21,000,000 shares, of which 20,000,000 are authorized as shares of
common stock, par value $0.001 per share (the “Common Stock”), and 16,756,438
shares of Common Stock are issued and outstanding, and 1,000,000 are authorized
as shares of preferred stock, par value $0.001 per share (the “Preferred
Stock”), and 37,908.56 shares of Preferred Stock are issued and outstanding. The
authorized, issued and outstanding capital stock of each Subsidiary of the
Company is set forth on Schedule 4.3.

 

 

 

          (b) Except (i) as disclosed on Schedule 4.3 or provided in any Related
Agreement, (ii) the shares reserved for issuance under the stock option plans of
the Company and its Subsidiaries, and (iii) warrants, rights and shares granted
pursuant to this Agreement and the Related Agreements, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from the Company of any
of its equity securities. Except as disclosed on Schedule 4.3, neither the
offer, issuance or sale of any of the Note or the Warrants, nor the issuance of
any of the Warrant Shares, nor the consummation of any transaction contemplated
hereby, will result in a change in the price or number of any equity securities
of the Company outstanding under anti-dilution or other similar provisions
contained in or affecting any such equity securities.

 

 

 

          (c) All issued and outstanding shares of the Company’s Common Stock
and Preferred Stock: (i) have been duly authorized and validly issued and are
fully paid and nonassessable; and (ii) were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.

 

 

 

          (d) The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Certificate of Incorporation
(the “Charter”). Except as disclosed on Schedule 4.3 or provided in any Related
Agreement, the Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement, the Related
Agreements and the Company’s Charter, the Securities will be validly issued,
fully paid and nonassessable, and will be free of any liens or encumbrances;
provided, however, that the Securities are subject to the provisions of this
Agreement, the Related Agreements and applicable law other than to the extent
effectively waived hereunder or thereunder (including, without limitation, the
Uniform Commercial Code in the case of the Note) and may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.

 

 

 

                    4.4 Authorization; Binding Obligations. All corporate,
partnership or limited liability company, as the case may be, action on the part
of the Company and each of its Subsidiaries (including their respective officers
and directors) necessary for the

6

--------------------------------------------------------------------------------




 

 

 

authorization of this Agreement and the Related Agreements, the performance of
all obligations of the Company and its Subsidiaries hereunder and under the
other Related Agreements at the Closing and, the authorization, sale, issuance
and delivery of the Note and Warrants has been taken or will be taken prior to
the Closing. This Agreement and the Related Agreements, when executed and
delivered and to the extent it is a party thereto, will be valid and binding
obligations of each of the Company and each of its Subsidiaries, enforceable
against each such person or entity in accordance with their terms, except:

 

 

 

          (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

 

 

 

          (b) general principles of equity that restrict the availability of
equitable or legal remedies.

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrants and the subsequent exercise of the Warrants for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

 

 

 

                    4.5 Liabilities. Neither the Company nor any of its
Subsidiaries has any liabilities that should have been but were not disclosed in
any of the Company’s filings under the Securities Act or Securities Exchange Act
of 1934 (“Exchange Act”) made on or prior to the date of this Agreement,
including (without limitation) the SEC Reports, as hereinafter defined
(collectively, the “Securities Filings”), except for (i) liabilities incurred in
the ordinary course of business, and (ii) liabilities under documents governing
Permitted Indebtedness and Permitted Guarantees, copies of which governing
documents have been provided to the Purchaser.

 

 

 

                    4.6 Agreements; Action. Except as set forth on Schedule 4.6
or as disclosed in any Securities Filings:

 

 

 

          (a) There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
or any of its Subsidiaries is a party or by which it is bound containing any:
(i) obligations (contingent or otherwise) of, or payments to, the Company or any
of its Subsidiaries in excess of $50,000 (other than (A) obligations of, or
payments to, the Company or any of its Subsidiaries arising from purchase,
lease, license or sale agreements entered into in the ordinary course of
business, (B) Permitted Indebtedness and Permitted Guarantees (as defined in
Section 6.13(e) hereof), and (C) the matters disclosed in Schedule 4.7); or (ii)
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights (other than indemnification provisions

7

--------------------------------------------------------------------------------




 

 

 

protecting the licensor of licenses arising from the purchase of “off the shelf”
or other standard products).

 

 

 

          (b) Since March 31, 2007 (the “Balance Sheet Date”), neither the
Company nor any of its Subsidiaries has: (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate, other
than Permitted Indebtedness and Permitted Guarantees; (iii) made any loans or
advances to any person or entity not in excess, individually or in the
aggregate, of $100,000, other than ordinary course advances for travel expenses,
and other than intercompany loans and advances among the Company and its
Subsidiaries set forth on Schedule 4.6; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.

 

 

 

          (c) For the purposes of subsections (a) and (b) above, all such
indebtedness, liabilities, agreements, understandings, instruments, contracts or
proposed transactions involving the same person or entity (including persons or
entities the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

 

 

 

          (d) The Company maintains all disclosure controls and procedures
required under applicable law (“Disclosure Controls”) designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized, and
reported in accordance with and within the time periods specified in the rules
and forms of the Securities and Exchange Commission (“SEC”).

 

 

 

          (e) The Company makes and keep books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:


 

 

 

          (i) material transactions are executed in accordance with management’s
general or specific authorization or material deviations are timely detected;

 

 

 

          (ii) unauthorized acquisition, use, or disposition of the Company’s
assets that could have a material effect on the financial statements are
prevented or timely detected;

8

--------------------------------------------------------------------------------




 

 

 

          (iii) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with the general or specific
authorizations of, or policies and procedures established by, the Company’s
management and/or board of directors;

 

 

 

          (iv) transactions are recorded as necessary to maintain accountability
for all material assets; and

 

 

 

          (v) the recorded accountability for assets is compared with the
existing assets at reasonable intervals, and appropriate action is taken with
respect to any differences.


 

 

 

 

          (f) There is no weakness in any of the Company’s Disclosure Controls
or Financial Reporting Controls that is required to be disclosed in any of the
Securities Filings, except as so disclosed.

 

 

 

                    4.7 Obligations to Related Parties. Except as set forth on
Schedule 4.7 or in the Securities Filings, there are no obligations of the
Company or any of its Subsidiaries to officers, directors, stockholders or
employees of the Company or of any of its Subsidiaries other than:

 

 

 

          (a) for payment of salary for services rendered and for bonus
payments;

 

 

 

          (b) reimbursement for reasonable expenses incurred on behalf of the
Company and its Subsidiaries;

 

 

 

          (c) for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company and each
Subsidiary of the Company, as applicable); and

 

 

 

          (d) obligations listed in the Company’s and each of its Subsidiary’s
financial statements or disclosed in any of the Company’s Securities Filings.

Except as described above, in the Securities Filings or set forth on Schedule
4.6 or 4.7: (i) none of the officers, directors or, to the best of the Company’s
knowledge, key employees or stockholders of the Company or any of its
Subsidiaries or any members of their immediate families, are indebted to the
Company or any of its Subsidiaries, individually or in the aggregate, in excess
of $50,000 or have any direct or indirect ownership interest in any firm or
corporation with which the Company or any of its Subsidiaries is affiliated or
with which the Company or any of its Subsidiaries has a business relationship,
or any firm or corporation which competes with the Company or any of its
Subsidiaries, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company or any of its Subsidiaries; (ii) no officer, director or stockholder
of the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or

9

--------------------------------------------------------------------------------



any of its Subsidiaries and any such person; and (iii) neither the Company nor
any of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any
other person or entity other than pursuant to any of the Permitted Guarantees.

                    4.8 Changes. Since the Balance Sheet Date, except as
disclosed in any Securities Filing or in any Schedule to this Agreement or to
any of the Related Agreements, there has not been:

 

 

 

          (a) any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

 

 

          (b) any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

 

 

 

          (c) any material change, except in the ordinary course of business, in
the contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise, other than (A) any
Permitted Guarantees, or (B) any new licenses arising from the purchase of “off
the shelf” or other standard products containing indemnification provisions
protecting the licensor thereof;

 

 

 

          (d) any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

 

 

          (e) any waiver by the Company or any of its Subsidiaries of a valuable
right or of a material debt owed to it;

 

 

 

          (f) any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;

 

 

 

          (g) any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

 

 

 

          (h) any declaration or payment of any dividend or other distribution
of the assets of the Company or any of its Subsidiaries (for the sake of
clarity, advances and repayments of intercompany loans and advances among the
Company and its Subsidiaries are not such distributions);

 

 

 

          (i) any labor organization activity related to the Company or any of
its Subsidiaries;

 

 

 

          (j) any debt, obligation or liability incurred, assumed or guaranteed
by the Company or any of its Subsidiaries, except those for immaterial amounts,
for current liabilities incurred in the ordinary course of business, and for
Permitted Indebtedness and Permitted Guarantees;

10

--------------------------------------------------------------------------------




 

 

 

          (k) any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;

 

 

 

          (l) any change in any material agreement to which the Company or any
of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

 

 

          (m) any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

 

 

 

          (n) any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.

                    4.9 Title to Properties and Assets; Liens, Etc. Except as
set forth on Schedule 4.9, each of the Company and each of its Subsidiaries has
good and marketable title to its properties and assets, and good title to its
leasehold interests, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than the following (each a “Permitted
Encumbrance”):

 

 

 

 

          (a) those resulting from taxes which have not yet become delinquent or
are being contested as permitted by Section 6.7;

 

 

 

          (b) statutory liens incurred or imposed in the ordinary course (i) of
mechanics, carriers, warehouses, processors, suppliers and laborers, (ii)
respecting worker’s compensation, unemployment insurance, or social security, or
(iii) as a condition precedent to the operation of business or the exercise of
any of any authorizations, licenses or privileges, in each case to the extent
and only for so long as the underlying obligations are not delinquent or are
being diligently contested in good faith;

 

 

 

          (c) liens incurred in respect of judgments and awards discharged
within 30 days from the making thereof;

 

 

 

          (d) in the case of real estate, easements, rights-of-way,
restrictions, covenants and other agreements of record and other similar charges
or encumbrances that (i) do not secure indebtedness or guarantees, and (ii) do
not interfere with the use of or conduct of any business of the Company or any
of its Subsidiaries thereon;

 

 

 

          (e) any cash deposits made or bonds posted in the ordinary course to
secure performance under any contract or applicable law;

 

 

 

          (f) in the case of any account, intangible, instrument, lease,
agreement or document, any contractual right, power, privilege, remedy,
interest, defect, restriction, covenant, claim, counterclaim, right of
recoupment, abatement, reduction or setoff, or defense of any account debtor or
other party thereto, whether now existing or hereafter arising, and whether
pursuant to the applicable contractual provisions or applicable law;

11

--------------------------------------------------------------------------------




 

 

 

          (g) the security interests or liens (including leases treated as
security interests or liens) encumbering Equipment or other assets purchased or
leased with Permitted Indebtedness so long as they respectively secure only the
corresponding Permitted Indebtedness or capitalized lease obligations and
encumber only the assets so purchased or leased (and the products and proceeds
thereof, insurance therefor and warranty and other contract rights related
thereto) and no other assets of the Company or any of its Subsidiaries;

 

 

 

          (h) each currently existing lien described in Schedule 4.9 hereto, or
any continuation, restatement, or replacement thereof on terms no less favorable
in all material respects to the Purchaser than the lien being continued,
restated or replaced;

 

 

 

          (i) minor liens and encumbrances which do not materially detract from
the value of the property subject thereto or materially impair the operations of
the Company or any of its Subsidiaries, so long as in each such case, such liens
and encumbrances have no effect on the lien priority of the Purchaser in such
property; and

 

 

 

          (j) those that have otherwise arisen in the ordinary course of
business, so long as they have no effect on the lien priority of the Purchaser
therein.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

                    4.10 Intellectual Property.

 

 

 

          (a) Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and, to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company or any of its Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

 

 

 

          (b) Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.

12

--------------------------------------------------------------------------------




 

 

 

          (c) The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

                    4.11 Compliance with Other Instruments. Neither the Company
nor any of its Subsidiaries is in violation or default of (x) any term of its
Charter or Bylaws, or (y) any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in (i) any such violation or default, or be in conflict in any material
respect with, any such indebtedness, mortgage, indenture, contract, agreement or
instrument, (ii) result in the creation of any mortgage, pledge, lien,
encumbrance or charge thereunder upon any of the properties or assets of the
Company or any of its Subsidiaries, or (iii) result in the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.

                    4.12 Litigation. Except as set forth on Schedule 4.12
hereto, there is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened against the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality, that (a) prevents the
Company or any of its Subsidiaries (i) from entering into this Agreement or the
other Related Agreements, or (ii) from consummating the transactions
contemplated hereby or thereby, or (b) has had, or if adversely determined could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or any change in the current equity ownership of the
Company or any of its Subsidiaries; and the Company has no knowledge of any
reasonable basis to assert any of the foregoing. Except as set forth on Schedule
4.12 hereto, there is no action, suit, proceeding or investigation by the
Company or any of its Subsidiaries (as plaintiff or investigator) currently
pending or which the Company or any of its Subsidiaries intends to initiate
other than collection and similar matters in the normal course.

                    4.13 Tax Returns and Payments. Except as set forth on
Schedule 4.13 hereto: (i) each of the Company and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it; and (ii) all taxes shown to be due and payable on such returns, any
assessments imposed, and all other taxes due and payable by the Company or any
of its Subsidiaries on or before the Closing, have been paid or will be paid
prior to the time they become delinquent other than those being diligently
contested in good faith. Except as set forth on Schedule 4.13, neither the
Company nor any of its Subsidiaries has been advised:

13

--------------------------------------------------------------------------------




 

 

 

          (a) that any of its returns, federal, state or other, have been or are
being audited as of the date hereof; or

 

 

 

          (b) of any adjustment, deficiency, assessment or court decision in
respect of its federal, state or other taxes.

Except as set forth on Schedule 4.13, the Company has no knowledge of any
liability for any tax to be imposed upon its properties or assets as of the date
of this Agreement that is not adequately provided for.

 

 

 

 

                    4.14 Employees. Neither the Company nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
There is no labor union organizing activity pending or, to the Company’s
knowledge, threatened with respect to the Company or any of its Subsidiaries.
Except as disclosed in the Securities Filings or on Schedule 4.14, neither the
Company nor any of its Subsidiaries is a party to or bound by any currently
effective employment contract, deferred compensation arrangement, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation plan or agreement. To the Company’s knowledge: no employee of the
Company or any of its Subsidiaries, nor any consultant with whom the Company or
any of its Subsidiaries has contracted, is in violation of any term of any
material employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company’s knowledge the continued employment by the Company and its
Subsidiaries of their present employees, and the performance of the Company’s
and its Subsidiaries’ contracts with its independent contractors, will not
result in any such violation. To the Company’s knowledge, no employee of the
Company or any of its Subsidiaries is obligated under any material contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to the Company or any of its
Subsidiaries. To the Company’s knowledge, neither the Company nor any of its
Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment or
severance agreement with the Company or any of its Subsidiaries and any rights
that may be available under applicable law, and except for the general severance
policies of the Company and its Subsidiaries, no employee of the Company or any
of its Subsidiaries has been granted the right to continued employment by the
Company or any of its Subsidiaries or to any material compensation following
termination of employment with the Company or any of its Subsidiaries. Except as
set forth on Schedule 4.14, to the knowledge of the Company, no officer, key
employee or group of employees intends to terminate his, her or their employment
with the Company or any of its Subsidiaries, nor does the Company or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.

 

 

 

                    4.15 Registration Rights and Voting Rights. Except as set
forth on Schedule 4.15, and except as disclosed in Securities Filings, neither
the Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’

14

--------------------------------------------------------------------------------




 

 

 

presently outstanding securities or any of its securities that may hereafter be
issued. Except as set forth on Schedule 4.15 and except as disclosed in
Securities Filings, to the Company’s knowledge, no stockholder of the Company or
any of its Subsidiaries has entered into any agreement with respect to the
voting of equity securities of the Company or any of its Subsidiaries.

 

 

 

                    4.16 Compliance with Laws; Permits. Neither the Company nor
any of its Subsidiaries is in violation of any provision of the Sarbanes-Oxley
Act of 2002 or any SEC related regulation, or any other applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties, that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed by
or on behalf of the Company in a timely manner or by or on behalf of the
Purchaser. Each of the Company and its Subsidiaries has all material franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 

                    4.17 Environmental and Safety Laws. Neither the Company nor
any of its Subsidiaries is in violation of any applicable statute, law or
regulation relating to the environment or occupational health and safety, and to
its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries, other than in the
normal course in accordance with such applicable statutes, laws or regulations.
For the purposes of the preceding sentence, “Hazardous Materials” shall mean:

 

 

 

          (a) materials which are listed or otherwise defined as “hazardous” or
“toxic” under any applicable local, state, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or

 

 

 

          (b) any petroleum products or nuclear materials.

 

 

 

                    4.18 Valid Offering. Assuming the accuracy of the
representations and warranties of the Purchaser contained in this Agreement, the
offer, sale and issuance of the Securities will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and will have been registered or qualified (or are exempt

15

--------------------------------------------------------------------------------




 

 

 

from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.


 

 

 

                    4.19 Full Disclosure. Each of the Company and each of its
Subsidiaries has provided to the Purchaser or its representatives all
information requested by the Purchaser in connection with its decision to
purchase the Note and Warrants, including all information the Company and its
Subsidiaries believe is reasonably necessary to make such investment decision.
Neither this Agreement, the Related Agreements, the exhibits and schedules
hereto and thereto nor any other document delivered by the Company or any of its
Subsidiaries to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchaser by the Company or any of its
Subsidiaries were based on the Company’s and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.

 

 

 

                    4.20 Insurance. Each of the Company and each of its
Subsidiaries has general commercial, product liability, fire and casualty
insurance policies with coverages that the Company believes are customary for
companies similarly situated to the Company and its Subsidiaries in the same or
similar business.

 

 

 

                    4.21 SEC Reports. Except as set forth on Schedule 4.21, the
Company has filed all proxy statements, reports and other documents required to
be filed by it under the Securities Exchange Act 1934, as amended (the “Exchange
Act”). The Company has furnished the Purchaser copies of: (i) its Annual Reports
on Form 10-KSB for its fiscal years ended June 30, 2006; and (ii) its Quarterly
Report on Form 10-Q for its fiscal quarter ended September 30, 2006 and the Form
8-K filings which it has made since June 30, 2006, to date (collectively, the
“SEC Reports”). Except as set forth on Schedule 4.21 or subsequent SEC Reports
set forth in this Section 4.21, each SEC Report was, at the time of its filing,
in substantial compliance with the requirements of its respective form and none
of the SEC Reports, nor the financial statements (and the notes thereto)
included in the SEC Reports, as of their respective filing dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

 

 

                    4.22 Listing. The Company’s Common Stock is quoted on the
Pink Sheets® under the symbol “TUYU.PK” and is not listed or quoted on a
Principal Market (as hereafter defined). For purposes hereof, the term
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ Global Select Market, NASDAQ Global Market, American
Stock Exchange or New York Stock Exchange (whichever of the foregoing, if any,
is at the time the principal trading exchange or market for the Common Stock).

16

--------------------------------------------------------------------------------




 

 

 

                    4.23 No Integrated Offering. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any person acting on its or their behalf,
has directly or indirectly made any offers or sales of any security or solicited
any offers to buy any security under circumstances that would cause the offering
of the Securities pursuant to this Agreement or any of the Related Agreements to
be integrated with prior offerings by the Company for purposes of the Securities
Act that would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

 

 

 

                    4.24 Stop Transfer. The Securities are restricted securities
as of the date of this Agreement. Neither the Company nor any of its
Subsidiaries will issue any stop transfer order or other order impeding the sale
and delivery of any of the Warrant Shares at such time as the Warrant Shares are
registered for public sale or an exemption from registration is available,
except as required by state and federal securities laws.

 

 

 

                    4.25 Dilution. The Company specifically acknowledges that
its obligation to issue the shares of Common Stock upon exercise of the Warrants
is binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 

 

 

                    4.26 Patriot Act. (a) The Company certifies that, to the
best of Company’s knowledge, neither the Company nor any of its Subsidiaries has
been designated, nor is or shall be owned or controlled, by a “suspected
terrorist” as defined in U.S. Federal Executive Order 13224. The Company hereby
acknowledges that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Company hereby represents, warrants and covenants that: (i) none of
the cash or property that the Company or any of its Subsidiaries will pay or
will contribute to the Purchaser has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Company or any of its Subsidiaries to the
Purchaser, to the extent that they are within the Company’s and/or its
Subsidiaries’ control, shall cause the Purchaser to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. The Company shall promptly
notify the Purchaser if any of these representations, warranties or covenants
ceases to be true and accurate regarding the Company or any of its Subsidiaries.
The Company shall provide the Purchaser all additional information regarding the
Company or any of its Subsidiaries that the Purchaser deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. The Company understands and agrees that if at
any time it is discovered that any of the foregoing representations, warranties
or covenants are incorrect, or if otherwise required by applicable law or
regulation related to money laundering or similar activities, the Purchaser may
undertake appropriate actions to ensure compliance with applicable law or
regulation, including but not limited to segregation and/or redemption of the
Purchaser’s investment in the Company. The Company further understands that the
Purchaser may release

17

--------------------------------------------------------------------------------




 

 

 

confidential information about the Company and its Subsidiaries and, if
applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.

          (b) The Purchaser certifies that, to the best of Purchaser’s
knowledge, neither the Purchaser nor any of its Subsidiaries has been
designated, nor is or shall be owned or controlled, by a “suspected terrorist”
as defined in U.S. Federal Executive Order 13224. The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and covenants that: (i) none
of the cash or property that the Purchaser or any of its Subsidiaries will pay
or will contribute to the Company has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Purchaser or any of its Subsidiaries to the
Company, to the extent that they are within the Purchaser’s and/or its
Subsidiaries’ control, shall cause the Company to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. The Purchaser shall promptly
notify the Company if any of these representations, warranties or covenants
ceases to be true and accurate regarding the Purchaser or any of its
Subsidiaries. The Purchaser shall provide the Company all additional information
regarding the Purchaser or any of its Subsidiaries that the Company deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Purchaser understands and agrees
that if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the Company
may undertake appropriate actions to ensure compliance with applicable law or
regulation, including but not limited to segregation and/or redemption of the
Company’s investment in the Purchaser. The Purchaser further understands that
the Company may release confidential information about the Purchaser and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Company, in its sole discretion, determines that it is in the
best interests of the Company in light of relevant rules and regulations under
the laws set forth in subsection (ii) above.

 

 

 

                    4.27 ERISA. To the extent the Company or any of its
Subsidiaries has any benefit plan subject to the Employee Retirement Income
Security Act of 1974 (“ERISA”), and the regulations and published
interpretations thereunder: (i) neither the Company nor any of its Subsidiaries
has engaged in any Prohibited Transactions (as defined in Section 406 of ERISA
and Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”));
(ii) each of the Company and each of its Subsidiaries has met all applicable
minimum funding requirements under Section 302 of ERISA in respect of its plans;
(iii) neither the Company nor any of its Subsidiaries has any knowledge of any
event or occurrence which would cause the Pension Benefit Guaranty Corporation
to institute proceedings under Title IV of ERISA to terminate any employee
benefit plan(s); (iv) neither the Company nor any of its Subsidiaries has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than the Company’s or such Subsidiary’s employees;
and (v) neither the Company nor any of its Subsidiaries has

18

--------------------------------------------------------------------------------




 

 

 

withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.

          5. Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to and covenants and agrees with (as applicable)
the Company as follows (it being understood that such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

 

 

 

                    5.1 No Shorting. The Purchaser or any of its affiliates and
investment partners has not, will not and will not cause any person or entity
to, directly or beneficially engage in “short sales” of the Company’s Common
Stock or Preferred Stock as long as the Note and Warrants shall be outstanding.

 

 

 

                    5.2 Requisite Power and Authority. The Purchaser has full
all necessary power and authority under all applicable provisions of law, to
execute and deliver this Agreement and the Related Agreements and to carry out
their provisions. All corporate action on the Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of the Purchaser, enforceable in accordance with their terms,
except:

 

 

 

          (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

 

 

 

          (b) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

 

 

 

                    5.3 Investment Representations. The Purchaser understands
that the Securities are being offered and sold pursuant to an exemption from
registration contained in the Securities Act based in part upon the Purchaser’s
representations contained in this Agreement, including, without limitation, the
Purchaser’s representation (in Section 5,7) that it is an “accredited investor”
within the meaning of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”). The Purchaser confirms that it has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the Note and the Warrants to be
purchased by it under this Agreement and the Warrant Shares acquired by it upon
the exercise of the Warrants, respectively. The Purchaser further confirms that
it has had the opportunity to ask questions and receive answers from the Company
regarding the Company’s and its Subsidiaries’ business, management and financial
affairs and the terms and conditions of the Offering, the Note, the Warrants and
the Securities and obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.

19

--------------------------------------------------------------------------------




 

 

 

 

                    5.4 The Purchaser Bears Economic Risk. The Purchaser has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests. The Purchaser must bear the
economic risk of this investment until the Securities are sold pursuant to: (i)
an effective registration statement under the Securities Act; or (ii) an
exemption from registration that is available with respect to such sale.

 

 

 

                    5.5 Acquisition for Own Account. The Purchaser is acquiring
the Note and Warrants and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.

 

 

 

                    5.6 The Purchaser Can Protect Its Interest. The Purchaser
represents that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrants and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements. Further, the Purchaser is aware of no advertisement
or other publication in connection with the transactions contemplated in the
Agreement or the Related Agreements.

 

 

 

                    5.7 Accredited Investor. The Purchaser represents that it is
an accredited investor within the meaning of Regulation D under the Securities
Act.

 

 

 

                    5.8 Legends.

 

 

 

          (a) The Warrant Shares, if not issued by DWAC system (as hereinafter
defined), shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
TRUEYOU.COM INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 

 

          (b) The Warrants shall bear substantially the following legend:

 

 

 

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS

20

--------------------------------------------------------------------------------




 

 

 

WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
TRUEYOU.COM INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 

                      (c) The Note shall bear substantially the following
legend:

 

 

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO TRUEYOU.COM INC. THAT SUCH REGISTRATION IS
NOT REQUIRED.”

          6. Covenants of the Company. The Company covenants and agrees, with
the Purchaser that, until such time as the Note Amounts have been fully paid,
unless the Purchaser in its sole discretion consents otherwise (as provided in
Section 11.4 and 11.6):

                    6.1 Stop-Orders. The Company will advise the Purchaser,
promptly after it receives notice of issuance by the SEC, any state securities
commission or any other regulatory authority, of such issuance of any stop order
or other order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

                    6.2 Listing. The Company shall, no later than December 31,
2007, make an application to the appropriate Principal Market to secure the
listing or quotation, as applicable, of the shares of its Common Stock
including, without limitation, those shares issuable upon the exercise of the
Warrants, on a Principal Market (subject to official notice of issuance) and
shall maintain such listing or quotation, as applicable, so long as any other
shares of Common Stock shall be so listed or quoted, as applicable. The Company
will maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.

                    6.3 Authorization of Common Stock. The Company shall, no
later than December 31, 2007, have sufficient authorized shares of Common Stock
for the exercise of the Warrants. In the event that the Company receives
comments from the SEC on the documentation prepared in order to authorize such
shares, the Company shall respond to such SEC comments within one week of
receipt thereof. In the event that the Company has not complied with this
Section 6.3, the Company shall pay interest to the Purchaser at a rate that is
two percent (2%) above the Contract Rate until such time as such shares have
been authorized.

                    6.4 Market Regulations. The Company shall notify the SEC and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this

21

--------------------------------------------------------------------------------



Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchaser and promptly provide copies
thereof to the Purchaser.

                    6.5 Reporting Requirements. The Company will deliver, or
cause to be delivered, to the Purchaser each of the following, which shall be in
form and detail acceptable to the Purchaser:

 

 

 

 

          (a) As soon as available after the end of each fiscal year of the
Company, and in any event by no later than the first business day after the
expiration of the period (including any extensions) required for filing of its
annual report on Form 10-K with the SEC under the Exchange Act, a copy of such
annual report, including the consolidated audited financial statements of the
Company and its Subsidiaries together with a report of independent certified
public accountants of recognized standing selected by the Company and reasonably
acceptable to the Purchaser (the “Accountants”) (the current accountants being
acceptable), which annual financial statements shall include each of the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, all in reasonable detail and prepared in accordance with GAAP,
together with (i) if and when available, copies of any management letters
prepared by the Accountants; and (ii) a certificate of the Company’s President,
Chief Executive Officer or Chief Financial Officer stating that such financial
statements have been prepared to his knowledge in accordance with GAAP and
whether or not such officer has knowledge of the occurrence and/or continuance
of any Event of Default (as defined in the Note) and, if so, stating in
reasonable detail the facts with respect thereto;

 

 

 

          (b) As soon as available after the end of each fiscal quarter of the
Company, and in any event by no later than the first business day after the
expiration of the period (including any extensions) required for filing of its
quarterly report on Form 10-Q with the SEC under the Exchange Act, a copy of
such quarterly report, including an unaudited consolidated balance sheet and
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries as at the end of and for such quarter and for the year to date
period then ended, in reasonable detail and prepared in accordance with GAAP,
subject to year-end adjustments and accompanied by a certificate of the
Company’s President, Chief Executive Officer or Chief Financial Officer, stating
(i) that such financial statements have been prepared in accordance with GAAP to
his knowledge, subject to year-end audit adjustments, and (ii) whether or not
such officer has knowledge of the occurrence and/or continuance of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;

 

 

 

          (c) As soon as available, and in any event within three (3) business
days after the end of each week: (i) a report in the form of Exhibit G weekly
and period to date actual and planned cash flow; (ii) accounts payable payment
and balance information; (ii) month to date wholesales sales; (iii) weekly
retail sales information from major customers (including Sephora and HSN) for so
long as applicable; (iv) monthly P/Ls as

22

--------------------------------------------------------------------------------




 

 

 

they are completed, and (v) , a copy of the Company’s regularly prepared
internal unaudited consolidated financial statements, including (without
limitation) balance sheets, statements of income, retained earnings and cash
flows, and in reasonable detail and stating in comparative form to the figures
for the corresponding Budget (as such term is defined in the Restricted Account
Side Letter) all prepared in accordance with past practice, subject to year-end
adjustments and accompanied by a certificate of the Company’s President, Chief
Executive Officer or Chief Financial Officer, stating (A) that such financial
statements have been prepared in accordance with past practice, subject to
year-end audit adjustments; and (B) whether or not such officer has knowledge of
the occurrence of any Event of Default (as defined in the Note) not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto; provided, however, that for the months in which the sales of
the stores transaction and this transaction are booked, the Company will have 30
days after the end of the applicable month to prepare the monthly financial
statements;

 

 

 

          (d) Promptly after (i) the filing thereof, copies of the Company’s
most recent registration statements and annual, quarterly, monthly or other
regular reports which the Company files with the Securities and Exchange
Commission (the “SEC”), and (ii) the issuance thereof, copies of such financial
statements, reports and proxy statements as the Company shall send to its
stockholders; and

 

 

 

          (e) Promptly following request such other information respecting the
Company and its Subsidiaries as the Purchaser shall reasonably request.

The Company shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.

                    Use of Funds. The Company shall use the proceeds of the sale
of the Note and the Warrants for general working capital purposes (it being
understood that the amount of the Note includes, without limitation, (i) the
$25,000,000 previously advanced and outstanding under the Original Note, the
proceeds of which have already been spent by the Company, (ii) $3,750,000
resulting from a Default Payment on the Original Note to be made on the date of
the issuance of the Note.

                    6.6 Access to Facilities. Each of the Company and each of
its Subsidiaries will permit any representatives designated by the Purchaser (or
any successor of the Purchaser), upon reasonable notice and during normal
business hours, at such person’s expense and accompanied by a representative of
the Company or any Subsidiary (provided that no such prior notice shall be
required to be given and no such representative of the Company or any Subsidiary
shall be required to accompany the Purchaser in the event the Purchaser believes
such access is necessary to preserve or protect the Collateral (as defined in
the Master Security Agreement) or following the occurrence and during the
continuance of an Event of Default (as defined in the Note)), to:

23

--------------------------------------------------------------------------------




 

 

 

 

          (a) visit and inspect any of the properties of the Company or any of
its Subsidiaries;

 

 

 

          (b) examine the corporate and financial records of the Company or any
of its Subsidiaries (unless such examination is not permitted by federal, state
or local law or by contract) and make copies thereof or extracts therefrom; and

 

 

 

          (c) discuss the affairs, finances and accounts of the Company or any
of its Subsidiaries with the directors, officers and independent accountants of
the Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD and other applicable federal securities laws.

                    6.7 Taxes. Each of the Company and each of its Subsidiaries
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all taxes, assessments and governmental charges or levies imposed
upon the income, profits, property or business of the Company and its
Subsidiaries; provided, however, that any such tax, assessment, charge or levy
need not be paid currently if (i) the validity thereof shall currently and
diligently be contested in good faith by appropriate proceedings, (ii) such tax,
assessment, charge or levy shall have no effect on the lien priority of the
Purchaser’s liens (if any) on the affected property of the Company or any of its
Subsidiaries, and (iii) the Company and/or such Subsidiary shall have set aside
on its books adequate reserves with respect thereto in accordance with GAAP; and
provided, further, that the Company and its Subsidiaries will pay all such
taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.

                    6.8 Insurance. Each of the Company and its Subsidiaries will
keep its assets which are of an insurable character insured by financially sound
and reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to their respective assets pledged to
the Purchaser as security for their respective obligations hereunder and under
the Related Agreements. At the Company’s and each of its Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and its insurable interests in properties in which
it has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts and with such deductibles, as is reasonable and
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s; (ii) maintain a

24

--------------------------------------------------------------------------------



bond in such amounts as is customary in the case of companies engaged in
businesses similar to the Company’s or the respective Subsidiary’s insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of the Company or any of its Subsidiaries
either directly or through governmental authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which the Company or the respective Subsidiary is engaged in
business; and (v) furnish the Purchaser with (x) copies of all policies and
evidence of the maintenance of such policies at least thirty (30) days before
any expiration date, (y) excepting the Company’s fidelity bonds, workers’
compensation policy, D&O Policies, and insurance that is part of a Permitted
Encumbrance, endorsements to such policies naming the Purchaser as “co-insured”
or “additional insured” and in the case of casualty losses to tangible personal
property pledged to the Purchaser appropriate loss payable endorsements, in form
and substance satisfactory to the Purchaser, naming the Purchaser as loss payee,
and (z) evidence that as to the Purchaser the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide the Purchaser with at least thirty (30) days notice
prior to cancellation. The Company and each Subsidiary shall instruct the
insurance carriers that in the event of any casualty loss thereunder for which
the Purchaser is the applicable loss payee, the carriers shall make payment for
such loss to the Company and/or the Subsidiary and the Purchaser jointly. In the
event that as of the date of receipt of each such casualty loss recovery upon
any such insurance, the Purchaser has not declared an Event of Default (as
defined in the Note), then the Company and/or such Subsidiary shall be permitted
to direct the application of such loss recovery proceeds toward investment in
property, plant and equipment that would comprise “Collateral” secured by the
Purchaser’s security interest pursuant to the Master Security Agreement or if
not applicable, such other security agreement as shall be required by the
Purchaser, with any surplus funds to be applied toward payment of the
obligations of the Company to the Purchaser as a permitted voluntary prepayment
without premium or penalty. In the event that the Purchaser has properly
declared an Event of Default, then all such casualty loss recoveries received by
the Purchaser upon any such insurance thereafter may be applied to the
obligations of the Company hereunder and under the Related Agreements, in such
order as the Purchaser may determine. Any surplus (following satisfaction of all
of the Company’s outstanding obligations to the Purchaser) shall be paid by the
Purchaser to the Company or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchaser, on demand.

                    6.9 Intellectual Property. Each of the Company and each of
its Subsidiaries shall maintain in full force and effect its existence, rights
and franchises and all licenses and other rights to use Intellectual Property
owned or licensed by it and reasonably deemed to be necessary and of continued
value to the conduct of its business.

                    6.10 Properties. Each of the Company and each of its
Subsidiaries will keep its equipment and real properties in good repair, working
order and condition, reasonable wear and tear and retirement excepted, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and each of the Company and each of its
Subsidiaries will at all times comply with each provision of all leases to which
it is a party

25

--------------------------------------------------------------------------------



or under which it occupies property if the breach of such provision could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                    6.11 Confidentiality. The Company will not, and will not
permit any of its Subsidiaries to, disclose, and will not include in any public
announcement, the name of the Purchaser, unless expressly agreed to by the
Purchaser or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement. Notwithstanding the
foregoing, the Company may disclose the Purchaser’s identity and the terms of
this Agreement to its current and prospective debt and equity financing sources.
The Purchaser acknowledges that, promptly following execution and delivery,
conformed copies of this Agreement and the Related Agreements and all amendments
thereto may (notwithstanding the foregoing) be filed by the Company as material
agreements with the SEC.

                    6.12 Required Approvals. The Company, without the prior
written consent of the Purchaser, shall not, and shall not permit any of its
Subsidiaries to:

 

 

 

 

          (a) (i) directly or indirectly declare or pay any cash dividends,
other than cash dividends paid to the Company or any of its wholly-owned
Subsidiaries, (ii) issue any Preferred Stock that has a scheduled mandatory
redemption date prior to the one year anniversary of the Maturity Date (as
defined in the Note) or (iii) redeem any of its Preferred Stock or other equity
interests;

 

 

 

          (b) liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger involving the Company, the Company is the surviving
entity, or, in the case of merger not involving the Company, any Subsidiary or
any entity acquired by the Company or any Subsidiary, as applicable, is the
surviving entity);

 

 

 

          (c) become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument that by its terms
would (under any circumstances) restrict the right of the Company or any of its
Subsidiaries to perform the provisions of this Agreement, any Related Agreement
or any of the currently and expressly agreements contemplated hereby or thereby;

 

 

 

          (d) materially alter or change the scope of the business of the
Company and its Subsidiaries taken as a whole; or

 

 

 

          (e) (i) create, incur, assume or suffer to exist any indebtedness
(exclusive of Permitted Indebtedness, as hereinafter defined) whether secured or
unsecured, other than (A) the Company’s indebtedness owed under this Agreement
or any Related Agreement, (B) the pari passu debt aggregating $4,000,000 (the
“Pari Passu Indebtedness”) listed in Schedule 6.13(e) hereto and made a part
hereof, and the other indebtedness (if any) set forth on Schedule 6.13(e)
attached hereto and made a part hereof, and any refinancings or replacements
thereof on terms no less favorable as a whole to the Purchaser than the
indebtedness being refinanced or replaced , as determined by Purchaser in its
sole discretion, (C) any indebtedness incurred to finance the purchase of
equipment not in

26

--------------------------------------------------------------------------------




 

 

 

 

excess of five percent (5%) of the fair market value of the Company’s and its
Subsidiaries’ assets, and any indebtedness incurred in connection with the
purchase of assets (other than equipment), or any restatements, refinancings or
replacements thereof on terms no less favorable as a whole to the Purchaser than
the indebtedness being restated, refinanced or replaced, as determined by
Purchaser in its sole discretion, so long as any lien relating thereto shall
only encumber the fixed assets so purchased or leased (and the products and
proceeds thereof, insurance therefor and warranty and other contract rights
related thereto) and no other assets of the Company or any of its Subsidiaries,
(D) intercompany loans and advance among the Company and its subsidiaries, (E)
short-term unsecured trade obligations for the purchase of goods or services in
the ordinary course, and (F) additional subordinated debt in such amounts and on
such subordination and other terms as the Purchaser may approve from time to
time, and any refinancings or replacements thereof on terms no less favorable as
a whole to the Purchaser than the indebtedness being refinanced or replaced, as
determined by Purchaser in its sole discretion, (the indebtedness permitted by
clauses (A) through (F) being referred to as “Permitted Indebtedness”); (ii)
cancel any indebtedness owing to it in excess of $50,000 in the aggregate during
any 12 month period, excluding the settlement of any account in the ordinary
course, and any intercompany loans and advances among the Company and its
Subsidiaries,; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other person or
entity, except for (A) the endorsement of negotiable instruments by the Company
or any Subsidiary thereof for deposit or collection or similar transactions in
the ordinary course of business, (B) any guarantees and indemnifications
respecting indebtedness otherwise permitted to be outstanding pursuant to this
clause (e), (C) guarantees by the Company or any Subsidiary of any obligation of
any Subsidiary or the Company that could have been incurred directly by the
guarantor without violating this Agreement or any Related Agreement, and (D) any
guarantees of indebtedness set forth on Schedule 6.13(e) attached hereto and
made a part hereof (the guarantees permitted by clauses (A) through (F) being
referred to as “Permitted Guarantees”);

 

 

 

          (f) Enter into any material contract (as such term is defined in Item
1.01 of Form 8-K promulgated by the SEC);

 

 

 

          (g) Other than as set forth in the Budget, enter into any transaction
in which the aggregate consideration to be paid by the Company, either
individually or in the aggregate, exceeds $25,000; and

 

 

 

          (h) create or acquire any Subsidiary after the date hereof unless (i)
such Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such
Subsidiary becomes a party to the Master Security Agreement, the Stock Pledge
Agreement and the Subsidiary Guaranty (either by executing a counterpart thereof
or an assumption or joinder agreement in respect thereof) and, to the extent
required by the Purchaser, satisfies each condition of this Agreement and the
Related Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

                    6.13 Mandatory Prepayments. All net proceeds (after
reasonable transaction expenses) obtained from any of the following must be
applied, subject to the terms of the

27

--------------------------------------------------------------------------------



Subordination Agreement, first, to any principal, interest, or fees outstanding
pursuant to the Note, and second, to any other indebtedness owed to Purchaser:

 

 

 

 

          (a) Proceeds obtained from any asset sale, other than in the ordinary
course of business;

 

 

 

          (b) Proceeds obtained from the sale of any securities of the Company
or of any of the Subsidiaries, except for (i) any Qualified Financing (which
shall be applied as set forth in Section 6.15)

 

 

 

          (c) Proceeds obtained from the sale of any of the Collateral, other
than in the ordinary course of business.

                    6.14 Application of Capital Raised in a Qualified Financing.
The Company may not obtain capital in any financing other than a Qualified
Financing.

 

 

 

 

 

          (a) A “Qualified Financing” shall mean a financing by the Company or
any of the Subsidiaries, or sale of any assets of the Company or any Subsidiary,
outside the ordinary course of business, that:

 

 

 

 

          (i) has been approved by the Board of Directors of the Company,
management of the Company and the Purchaser;

 

 

 

 

 

          (ii) will proportionately dilute all shareholders inclusive of any
warrant or options outstanding, if applicable;

 

 

 

 

          (b) All net proceeds (after reasonable transaction expenses) obtained
in a Qualified Financing shall be applied as follows:

 

 

 

 

          (i) 75% of the proceeds of a Qualified Financing shall be applied:
first, to the Note; and secondly, to any other obligations of the Company to the
Purchaser;

 

 

 

 

 

          (ii) 25% of the proceeds of a Qualified Financing shall be used by the
Company for working capital purposes.

                    6.15 Reissuance of Securities. The Company agrees to reissue
certificates representing the Warrant Shares without the legends set forth in
Section 5.8 above at such time as:

 

 

 

          (a) the holder thereof is permitted to dispose of such Warrant Shares
pursuant to Rule 144(k) under the Securities Act; or

 

 

 

          (b) upon resale subject to an effective registration statement after
such Warrant Shares are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided

28

--------------------------------------------------------------------------------



the Company and its counsel receive reasonably requested representations from
the Purchaser and broker, if any, including (without limitation) the
representations required by applicable law.

                    6.16 Opinion. On the Closing Date, the Company will deliver
to the Purchaser an opinion acceptable to the Purchaser from the Company’s
external legal counsel. The Company will provide, at the Company’s expense, such
other legal opinions in the future as are deemed reasonably necessary by the
Purchaser (and acceptable to the Purchaser) in connection with the exercise of
the Warrants.

                    6.17 Margin Stock. The Company will not permit any of the
proceeds of the Note or the Warrants to be used directly or indirectly to
“purchase” or “carry” “margin stock” or to repay indebtedness incurred to
“purchase” or “carry” “margin stock” within the respective meanings of each of
the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.

                    6.18 Restricted Cash Disclosure. The Company agrees that, in
connection with its filing of its 8-K Report with the SEC concerning the
transactions contemplated by this Agreement and the Related Agreements (such
report, the “Laurus Transaction 8-K”) in a timely manner after the date hereof,
it will disclose in such Laurus Transaction 8-K the amount of the proceeds of
the Note issued to the Purchaser that has been placed in a restricted cash
account and is subject to the terms and conditions of this Agreement and the
Related Agreements. Furthermore, the Company agrees to disclose in all public
filings required by the Commission (where appropriate) following the filing of
the Laurus Transaction 8-K the existence of the restricted cash referred to in
the immediately preceding sentence, together with the amount thereof.

                    6.19 No Restriction on Future Investment by Purchaser. The
Company will not, and will not permit its Subsidiaries to, agree, directly or
indirectly, to any restriction with any person or entity limiting the ability of
the Purchaser to provide any additional funds and/or the sale or issuance any
equity interests of the Company or any of its Subsidiaries with the Company or
any of its Subsidiaries.

                    6.20 Authorization and Reservation of Shares. Following the
increase in the authorized shares of Common Stock required pursuant to Section
6.3 hereof, the Company shall at all times have authorized and reserved a
sufficient number of shares of Common Stock to provide for the exercise of the
Warrants.

          7. Covenants of the Purchaser. The Purchaser covenants and agrees with
the Company as follows:

                    7.1 Confidentiality. The Purchaser will not disclose, and
will not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.

                    7.2 Non-Public Information. The Purchaser will not effect
any sales in the shares of the Company’s Common Stock while in possession of
material, non-public information regarding the Company if such sales would
violate applicable securities law.

29

--------------------------------------------------------------------------------



                    7.3 Limitation on Acquisition of Common Stock of the
Company. Notwithstanding anything to the contrary contained in this Agreement,
any Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”). The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
earlier to occur of either (a) the Company’s delivery to the Purchaser of a
Notice of Redemption (as defined in the Note) or (b) the existence of an Event
of Default (as defined in the Note).

                    7.4 (a) Warrant Cancellations. If the following conditions
(the “Cancellation Conditions”) have been met within thirty-six (36) months of
the date hereof, then Warrant E shall be automatically cancelled. Furthermore,
if the Cancellation Conditions have not been met, then the Company shall not be
permitted to issue any warrants to any party including, without limitation,
Richard Rakowski (“Rakowski”). Once the Cancellation Conditions have been met,
Rakowski shall be issued a warrant for the same number of shares as are
represented by Warrant E; however, at such time, the Company still shall not be
permitted to issue any other warrants.

 

 

 

 

 

 

          (i) All of the Company’s outstanding obligations to the Purchaser have
been repaid;

 

 

 

 

 

 

          (ii) The Company’s Total Debt (as defined below) divided by the
aggregate amount of EBITDA (as defined below) for a twelve month period has not
exceeded 4.0 for four consecutive months.

 

 

 

 

 

          (iii) For purposes of this Agreement, “EBITDA” shall mean earnings
before interest, taxes, depreciation and amortization, determined in accordance
with generally accepted accounting principles as in effect from time to time in
the United States of America, and for avoidance of doubt, shall not give effect
to any extraordinary non-cash gains or non-cash losses.

 

 

 

 

          For purposes of this Agreement, “Total Debt” shall mean, for any
person: (i) all indebtedness or other obligations of such person for borrowed
money or for the deferred purchase price of property or services; (ii) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (iii) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession

30

--------------------------------------------------------------------------------




 

 

 

or sale of such property); (iv) all obligations under capital leases; (v) all
reimbursement or other obligations of such person under or in respect of letters
of credit and bankers acceptances, (vi) all reimbursement or other obligations
of such person in respect of any bank guaranties, shipside bonds, surety bonds
and similar instruments issued for the account of such person or as to which
such person is otherwise liable for reimbursement of drawings or payments; (vii)
all guaranty obligations of such person; and (viii) all indebtedness of another
person (a “Third Party”) secured by any lien upon or in property owned by such
person, whether or not such person has assumed or become liable for the payment
of such indebtedness of such Third Party. For all purposes hereof, the Total
Debt of any person shall include the Total Debt of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such person is a general partner or a joint
venturer, unless such Total Debt is expressly made non-recourse to such person
(subject only to customary recourse exceptions). (b) Until the earlier to occur
of (i) cancellation of Warrant E and (b) the thirty-sixth (36th) month
anniversary of the date hereof, the Purchaser agrees that it shall not transfer
Warrant E to any third party.

                    7.5 Rakowski Employment Agreement. The Company shall not
enter into any employment or compensation arrangement with Rakowski without the
Purchaser’s written consent to the form and content of any such arrangement or
agreement.

          8. Covenants of the Company and the Purchaser Regarding
Indemnification.

                    8.1 Company Indemnification. The Company agrees to
indemnify, hold harmless, reimburse and defend the Purchaser, each of the
Purchaser’s officers, directors, agents, affiliates, control persons, and
principal shareholders, against all claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature
(“Purchaser Losses”), incurred by or imposed upon the Purchaser that result,
arise out of or are based upon: (i) any misrepresentation by the Company or any
of its Subsidiaries or breach of any warranty by the Company or any of its
Subsidiaries in this Agreement, any Related Agreement or in any exhibits or
schedules attached hereto or thereto; or (ii) any breach or default in
performance by Company or any of its Subsidiaries of any covenant or undertaking
to be performed by Company or any of its Subsidiaries hereunder, under any
Related Agreement or under any other agreement entered into by the Company
and/or any of its Subsidiaries and the Purchaser relating hereto or thereto; in
each case excluding all Purchaser Losses to the extent occasioned by the gross
negligence, willful misconduct or bad faith of any such indemnified person as
finally determined pursuant to applicable law.

                    8.2 Purchaser’s Indemnification. The Purchaser agrees to
indemnify, hold harmless, reimburse and defend the Company and each of the
Company’s officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature
(“Company Losses”), incurred by or imposed upon the Company that result, arise
out of or are based upon: (i) any misrepresentation by the Purchaser or breach
of any warranty by the Purchaser in this Agreement or any Related Agreement or
in any exhibits or schedules attached hereto or thereto; or (ii) any breach or
default in performance by the Purchaser of any covenant or undertaking to be
performed by the Purchaser hereunder, under any Related

31

--------------------------------------------------------------------------------



Agreement or under any other agreement entered into by the Company and the
Purchaser relating hereto or thereto; in each case excluding all Company Losses
to the extent occasioned by the gross negligence, willful misconduct or bad
faith of any such indemnified person as finally determined pursuant to
applicable law.

          9. Exercise of the Warrants.

                              9.1 Mechanics of Exercise.

 

 

 

          (a) Provided the Purchaser has notified the Company of the Purchaser’s
intention to sell the Warrant Shares in accordance with the Warrants and the
Warrant Shares are included in an effective registration statement or are
otherwise exempt from registration in the amount to be sold: (i) upon the
exercise of the Warrants or part thereof, the Company shall, at its own cost and
expense, take all necessary action (including the issuance of an opinion of
counsel reasonably acceptable to the Purchaser following a request by the
Purchaser) to assure that the Company’s transfer agent shall issue shares of the
Company’s Common Stock in the name of the Purchaser (or its nominee) or such
other persons as designated by the Purchaser in accordance with Section 9.1(b)
hereof and in such denominations to be specified representing the number of
Warrant Shares issuable upon such exercise; and (ii) the Company warrants that
no instructions other than these instructions have been or will be given by the
Company to the transfer agent of the Company’s Common Stock and that after the
Effectiveness Date (as defined in the Registration Rights Agreement) the
registered Warrant Shares issued will be freely transferable subject to the
prospectus delivery requirements of the Securities Act and the provisions of
this Agreement, and will not contain a legend restricting the resale or
transferability of the registered Warrant Shares.

 

 

 

          (b) The Purchaser will give notice of its decision to exercise its
right to exercise the Warrants or part thereof by telecopying or otherwise
delivering an executed and completed notice of the number of shares to be
subscribed to the Company (the “Form of Subscription”). The Purchaser will not
be required to surrender the Warrants until the Purchaser receives a credit to
the account of the Purchaser’s prime broker through the DWAC system (as defined
below), representing the Warrant Shares or until the Warrants have been fully
exercised. Each date on which a Form of Subscription is telecopied or delivered
to the Company in accordance with the provisions hereof shall be deemed a
“Exercise Date.” Pursuant to the terms of the Form of Subscription, the Company
will issue instructions to the transfer agent accompanied by an opinion of
counsel within three (3) business days of the date of the delivery to the
Company of the duly and timely completed Form of Subscription and payment
therefore (the “Instruction Date”) and shall use its best efforts to cause the
transfer agent to promptly transmit the certificates representing the Warrant
Shares set forth in the applicable Form of Subscription to the Holder by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
within three (3) business days after the Instruction Date (the “Delivery Date”).

32

--------------------------------------------------------------------------------




 

 

 

          (c) The Company understands that a delay in the delivery of the
Warrant Shares in the form required pursuant to Section 9 hereof beyond the
Delivery Date could result in economic loss to the Purchaser. In the event that
the Company fails to direct its transfer agent to deliver the Warrant Shares to
the Purchaser via the DWAC system within the time frame set forth in Section
9.1(b) above and the Warrant Shares are not delivered to the Purchaser by the
Delivery Date, as compensation to the Purchaser for such loss, the Company
agrees to pay late payments to the Purchaser for late issuance of the Warrant
Shares in the form required pursuant to Section 9 hereof upon exercise of the
Warrants in the amount equal to the greater of: (i) $500 per business day after
the Delivery Date; or (ii) the Purchaser’s actual damages from such delayed
delivery. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages. Such
documentation shall show the number of shares of Common Stock (if any) that the
Purchaser was forced to purchase (in an open market transaction) which the
Purchaser anticipated receiving upon such exercise, and shall be calculated as
the amount by which (A) the Purchaser’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate amount of the Exercise Price for the
Warrants, for which such Form of Subscription was not timely honored.

          10. Registration Rights.

 

 

 

                    10.1 Registration Rights Granted. The Company hereby grants
registration rights to the Purchaser pursuant to the Registration Rights
Agreement.

          11. Miscellaneous.

                                11.1 Governing Law, Jurisdiction and Waiver of
Jury Trial.

 

 

 

 

          (a) THIS AGREEMENT AND THE RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS; PROVIDED, HOWEVER, THAT THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
TO THE RELATED AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF (A) THE STATE IN WHICH THE APPLICABLE
COMPANY OR SUBSIDIARY IS ORGANIZED IN THE CASE OF TYPES OF COLLATERAL IN WHICH
SECURITY INTERESTS CAN BE PERFECTED BY THE FILING OF UCC FINANCING STATEMENTS IN
THAT STATE OR (B) IN ALL OTHER CASES THE STATE IN WHICH THE APPLICABLE ASSET OR
PROPERTY IS LOCATED OR DEEMED LOCATED.

 

 

 

          (b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR

33

--------------------------------------------------------------------------------




 

 

 

AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE HAND, AND
THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE
RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT THE PURCHASER AND THE
COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL (AS
DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY FEDERAL EXPRESS OR
REGISTERED OR CERTIFIED MAIL DELIVERED TO THE COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
COMPANY’S ACTUAL RECEIPT THEREOF OR FOUR (4) BUSINESS DAYS AFTER DEPOSIT IN THE
U.S. MAILS FOR DELIVERY BY SUCH MAIL AND PROPER POSTAGE PREPAID.

 

 

 

          (c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

 

 

                    11.2 Severability. Wherever possible each provision of this
Agreement and the Related Agreements shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement or any Related Agreement shall be prohibited by or invalid or illegal
under applicable law such provision shall be ineffective to the extent of such
prohibition or invalidity or illegality, without invalidating

34

--------------------------------------------------------------------------------




 

 

 

the remainder of such provision or the remaining provisions thereof which shall
not in any way be affected or impaired thereby.

 

 

 

                    11.3 Survival. The representations, warranties, covenants
and agreements of the parties made herein shall survive any investigation made
by the parties and the closing of the transactions contemplated hereby to the
extent provided therein. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument. All indemnities set forth herein
shall survive the execution, delivery and termination of this Agreement and the
Note, and the making and repayment of the obligations arising hereunder, under
the Note and under the other Related Agreements.

 

 

 

                    11.4 Successors and Assigns. Except as otherwise expressly
provided herein, this Agreement and the Related Agreements shall inure to the
benefit of, and be binding upon and enforceable by, the successors, heirs,
executors, administrators and permitted assigns of the parties hereto. The
Purchaser shall not be permitted to assign this Agreement or Related Agreement
or any of its rights hereunder or thereunder to a competitor of the Company
unless an Event of Default (as defined in the Note) has occurred and is
continuing. Notwithstanding anything to the contrary in this Agreement or any
Related Agreement, and irrespective of any permitted assignment of this
Agreement or any Related Agreement (in whole or in part): until the first
anniversary of the date hereof: (a) the Company and its Subsidiaries shall be
entitled at all times to deal exclusively with the Purchaser respecting this
Agreement and the Related Agreements, the administration hereof and thereof and
its performance hereunder and thereunder, including (without limitation) (i) any
supplement to, modification, amendment, restatement or waiver of or departure
from this Agreement or any Related Agreement or any release of Collateral (each
a “Modification”), (ii) the delivery of any notice, report, other document or
further assurance, or (iii) any payment or collateral administration; (b) the
Purchaser shall not assign or delegate (in whole or in part) to any other person
in its sole discretion its right or power to review, approve or sign any
Modification or to administer this Agreement or any Related Agreement; and (c)
no permitted assignee shall have any right or power whatsoever to review,
approve or sign any Modification or to administer this Agreement or any Related
Agreement, irrespective of its agreements and understandings with the Purchaser.

 

 

 

                    11.5 Entire Agreement; Maximum Interest. This Agreement and
the exhibits and schedules hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof, and
supersede and completely replace any and all (and no party shall be liable or
bound to any other in any manner by any) prior or other representations,
warranties, covenants, promises, assurances or other agreements or
understandings (whether written, oral, express, implied or otherwise) with
regard to the subjects hereof except as specifically set forth herein. Nothing
contained in this Agreement, any Related Agreement or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
or dividends required to be paid or other charges hereunder exceed the

35

--------------------------------------------------------------------------------




 

 

 

 

maximum rate permitted by such law, any payments in excess of such maximum shall
be credited against principal amounts owed by the Company to the Purchaser (as a
permitted prepayment without premium or penalty) and thus refunded to the
Company.

 

 

 

                    11.6 Amendment and Waiver. Subject to Section 11.4 hereof:

 

 

 

          (a) Except as otherwise provided in subsection (b) or (c) of this
Section with respect to waivers, this Agreement may be restated, supplemented,
amended or modified only in a written agreement between the Company and the
Purchaser.

 

 

 

          (b) The obligations of the Company and the rights of the Purchaser
under this Agreement may be waived only with the written consent of the
Purchaser.

 

 

 

          (c) The obligations of the Purchaser and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.

 

 

 

                    11.7 Delays or Omissions. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement or the
Related Agreements, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

 

 

                    11.8 Notices. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given:

 

 

 

          (a) upon personal delivery to the party to be notified;

 

 

 

          (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not, then on the next business day;

 

 

 

          (c) four (4) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or

 

 

 

          (d) one (1) business day after deposit on a business day in time for
that evening’s pickup with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.

36

--------------------------------------------------------------------------------



All communications shall be sent as follows:

 

 

 

 

If to the Company,

TRUEYOU.COM INC.

 

to:

          501 Merritt 7, 5th Floor

 

 

          Norwalk, Connecticut 06851

 

 

          Attention: Chief Financial Officer

 

 

 

 

 

Attention: Chief Financial Officer

 

 

Facsimile: Facsimile: 203-295-2102

 

 

 

 

 

with a copy to:

 

 

 

 

 

          Troutman Sanders LLP

 

 

          405 Lexington Avenue

 

 

          New York, New York 10174

 

 

 

 

 

Attention: Edward R. Mandell

 

 

Facsimile: 212-704-6160

 

 

 

 

If to the Purchaser,

Laurus Master Fund, Ltd.

 

to:

c/o M&C Corporate Services Limited

 

 

P.O. Box 309 GT

 

 

Ugland House

 

 

George Town

 

 

South Church Street

 

 

Grand Cayman, Cayman Islands

 

 

Facsimile: 345-949-8080

 

 

 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.

 

 

825 Third Avenue 14th Floor

 

 

New York, NY 10022

 

 

Facsimile: 212-541-4434

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

 

 

                    11.9 Attorneys’ Fees. In the event that any suit or action
is instituted to enforce any provision in this Agreement or any Related
Agreement, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Agreement and/or such
Related Agreement, including, without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

37

--------------------------------------------------------------------------------




 

 

 

 

                    11.10 Titles and Subtitles. The titles of the sections and
subsections of this Agreement and the Related Agreements are for convenience of
reference only and are not to be considered in construing this Agreement or any
Related Agreement.

 

 

 

                    11.11 Facsimile Signatures; Counterparts. This Agreement or
any Related Agreement may be executed by facsimile signatures and in any number
of counterparts of any such document or any of its signature pages, each of
which may be delivered by fax, pdf or other electronic means, and each of which
shall be an original, but all of which together for such document shall
constitute one agreement.

 

 

 

                    11.12 Broker’s Fees. Except as set forth on Schedule 11.12
hereof, each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.

 

 

 

                    11.13 Construction. Each party acknowledges that its legal
counsel participated in the preparation of this Agreement and the Related
Agreements and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement or any Related Agreement to favor any
party against the other.

 

 

 

                    11.14 Restatement. This Purchase Agreement amends, restates
and completely replaces the Original SPA in its entirety.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT as of the date set forth in the first paragraph
hereof.

 

 

 

 

COMPANY:

 

PURCHASER:

 

 

 

 

 

TRUEYOU.COM INC.

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name:

 

Name:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Title:

 

Title:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

39

--------------------------------------------------------------------------------



EXHIBIT A

AMENDED AND RESTATED SECURED TERM NOTE

Filed separately with this Report

A-1

--------------------------------------------------------------------------------



EXHIBIT B

Filed with June 30, 2006 agreement

B-1

--------------------------------------------------------------------------------



EXHIBIT C

Filed with June 30, 2006 agreement

C-1

--------------------------------------------------------------------------------



EXHIBIT D

Filed with June 30, 2006 agreement

D-1

--------------------------------------------------------------------------------



EXHIBIT E

Filed separately with this Report

E-1

--------------------------------------------------------------------------------





EXHIBIT F

Filed separately with this Report

F-1

--------------------------------------------------------------------------------





Schedule 4.3

Capitalization; Voting Rights

Klinger Advanced Aesthetics, Inc.

 

 

1.

Common Stock, par value $0.01, authorized 70,000,000 shares; issued and
outstanding 43,209,498 shares.

 

 

2.

Series A Preferred Stock, par value $0.01, authorized 20,000 shares; issued and
outstanding 0 shares.

 

 

3.

Series B Preferred Stock, par value $0.01, authorized 600,000 shares; issued and
outstanding 0 shares.

 

 

4.

Series C Preferred Stock, par value $0.01, authorized 20,000 shares; issued and
outstanding 0 shares.

 

 

5.

Series D Preferred Stock, par value $0.01, authorized 8,200 shares; issued and
outstanding 0 shares.

 

 

6.

Series E Preferred Stock, par value $0.01, authorized 500 shares; issued and
outstanding 0 shares.

 

 

7.

Series G Preferred Stock, par value $0.01, authorized 12,000 shares; issued and
outstanding 0 shares.

 

 

8.

Series H Preferred Stock, par value $0.01, authorized 5,000 shares, issued and
outstanding 0 shares.

Advanced Aesthetics Sub. Inc.

Common Stock, par value $0.01, authorized 14,000,000 shares, issued and
outstanding 10,000,000 shares.

Dischino Corporation

Common Stock, par value $0.01, authorized 100 shares, issued and outstanding 50
shares.

Advanced Aesthetics, LLC

100 Units issued and outstanding

Klinger Advanced Aesthetics, LLC

--------------------------------------------------------------------------------



100 Units issued and outstanding

Anushka Boca, LLC

100 Units issued and outstanding

Wild Hare, LLC

100 Units issued and outstanding

Anushka PBG, LLC

100 Units issued and outstanding

Anushka PBG Acquisition Sub., LLC

100 Units issued and outstanding

Anushka Boca Acquisition Sub., LLC

100 Units issued and outstanding

Wild Hare Acquisition Sub., LLC

100 Units issued and outstanding

--------------------------------------------------------------------------------



Outstanding Options Warrants and Rights to Purchase Equity Securities

 

 

1.

Warrant issued to Pequot Healthcare Institutional Fund, L.P. dated December 20,
2005.

 

 

2.

Warrant issued to Pequot Healthcare Fund, L.P. dated December 20, 2005.

 

 

3.

Warrant issued to Pequot Mariner Master Fund, L.P. dated December 20, 2005.

 

 

4.

Warrant issued to Premium Series PCC Ltd. – Cell 32 dated December 20, 2005.

 

 

5.

Warrant issued to Premium Series PCC Ltd. – Cell 33 dated December 20, 2005.

 

 

6.

Warrant issued to Pequot Navigator Offshore Fund, Inc. dated December 20, 2005.

 

 

7.

Warrant issued to Pequot Scout Fund, L.P. dated December 20, 2005.

 

 

8.

Warrant issued to Pequot Healthcare Offshore Fund, Inc. dated December 20, 2005.

 

 

9.

Warrant issued to Pequot Diversified Master Fund, Ltd. dated December 20, 2005.

 

 

10.

Warrant issued to Pequot Diversified Master Fund, Ltd. dated December 20, 2005.

 

 

11.

Warrant issued to Gruber and McBaine International dated December 20, 2005.

 

 

12.

Warrant issued to J. Patterson McBaine dated December 20, 2005.

 

 

13.

Warrant issued to Lagunitas Partners, L.P. dated December 20, 2005.

 

 

14.

Warrant issued to Firefly Partners dated December 20, 2005.

 

 

15.

Warrant issued to Jon D. and Linda W. Gruber Trust dated December 20, 2005.

 

 

16.

Warrant issued to VFT Special Ventures, Ltd. dated December 20, 2005.

 

 

17.

Warrant issued to Seapine Investments, LLC dated December 20, 2005.

 

 

18.

Warrant issued to Andrew D. Lipman dated December 20, 2005.

 

 

19.

Warrant issued to Richard Rakowski dated December 20, 2005.

 

 

20.

Warrant issued to Catherine M. Kidd Grantor Trust dated December 20, 2005.

 

 

21.

Warrant issued to Cara E. Kidd dated December 20, 2005.

 

 

22.

Warrant issued to Thomas C. Kidd dated December 20, 2005.

 

 

23.

Warrant issued to Jessica Effress dated December 20, 2005.

 

 

24.

Warrant issued to Claudine Singer dated December 20, 2005.


--------------------------------------------------------------------------------




 

 

25.

Warrant issued to Darrin Prescott dated December 20, 2005.

 

 

26.

Warrant issued to Michael Paley dated December 20, 2005.

 

 

27.

Warrant issued to Daniel T. Witcher, Jr. dated December 20, 2005.

 

 

28.

Warrant issued to Patricia Mackey dated December 20, 2005.

 

 

29.

Warrant issued to Joe Crace dated December 20, 2005.

 

 

30.

Warrant issued to Dave Jordan dated December 20, 2005.

 

 

31.

Warrant issued to Robyn Collins dated December 20, 2005.

 

 

32.

Warrant issued to Steven Kenny dated December 20, 2005.

 

 

33.

Warrant issued to Jon Lauck dated December 20, 2005.

 

 

34.

Warrant issued to Marissa A. Timm Revocable Trust dated December 20, 2005.

 

 

35.

Warrant issued to John True dated December 20, 2005.

 

 

36.

Warrant issued to John O’Neil dated December 20, 2005.

 

 

37.

Warrant issued to Ballyshannon Family Partnership, L.P. dated December 20, 2005.

 

 

38.

Warrant issued to Ballyshannon Partners, L.P. dated December 20, 2005.

 

 

39.

Warrant issued to Cabernet Partners, L.P. dated December 20, 2005.

 

 

40.

Warrant issued to Northwood Capital Partners, L.P. dated December 20, 2005.

 

 

41.

Warrant issued to Regina Pitaro dated December 20, 2005.

 

 

42.

Warrant issued to Jay Seid dated December 20, 2005.

 

 

43.

Warrant issued to GGCP, Inc. dated December 20, 2005.

 

 

44.

Warrant issued to Clarice Webb dated December 20, 2005.

 

 

45.

Warrant issued to Valesco Healthcare Overseas Fund, Ltd. dated December 22,
2005.

 

 

46.

Warrant issued to Valesco Healthcare Partners I LP dated December 22, 2005.

 

 

47.

Warrant issued to Valesco Healthcare Partners II LP dated December 22, 2005.

 

 

48.

Warrant issued to North Sound Legacy Institutional Fund LLC dated December 22,
2005.

 

 

49.

Warrant issued to North Sound Legacy International Ltd. dated December 22, 2005.


--------------------------------------------------------------------------------




 

 

50.

Warrant issued to Pequot Navigator Offshore Fund, Inc. dated December 30, 2005.

 

 

51.

Warrant issued to Pequot Scout Fund, L.P. dated December 30, 2005.

 

 

52.

Warrant issued to Pequot Mariner Master Fund, L.P. dated December 30, 2005.

 

 

53.

Warrant issued to Pequot Diversified Master Fund, Ltd. dated December 30, 2005.

 

 

54.

Letter Agreement, dated July 11, 2005, among KAAI, Anushka PBG Acquisition Sub,
LLC, Anushka Boca Acquisition Sub, LLC, Wild Hare Acquisition Sub, LLC, Dischino
Corporation, Advanced K, LLC and Technology Investment Capital Corp.

 

 

55.

Certificate of Designation for the Series B Convertible Preferred Stock of the
Company.

 

 

56.

Certificate of Designation for the Series C Convertible Preferred Stock of the
Company.

 

 

57.

Certificate of Designation for the Series D Convertible Preferred Stock of the
Company.

 

 

58.

Amended and Restated Securityholders Agreement dated December 20, 2005 among
KAAI, FCRR, L Capital and certain shareholders of KAAI

 

 

59.

Common Stock Warrant Series A issued to Laurus Master Fund, Ltd. Dated June 30,
2006.

 

 

60.

Common Stock Warrant Series B issued to Laurus Master Fund, Ltd. Dated June 30,
2006.

 

 

61.

Common Stock Warrant Series C issued to Laurus Master Fund, Ltd. Dated June 30,
2006.

 

 

62.

Warrant issued to Klinger Investments LLC dated July 11, 2006.

 

 

63.

Warrant issued to Pequot Healthcare Fund, L.P. dated July 11, 2006.

 

 

64.

Warrant issued to Pequot Healthcare Offshore Fund, Inc. dated July 11, 2006.

 

 

65.

Warrant issued to Premium Series PCC Limited – Cell 32 dated July 11, 2006.

 

 

66.

Warrant issued to Pequot Diversified Master Fund, Ltd. dated July 11, 2006.

 

 

67.

Warrant issued to Pequot Healthcare Institutional Fund, L.P. dated July 11,
2006.

 

 

68.

Warrant issued to North Sound Legacy Institutional Fund LLC dated July 11, 2006.

 

 

69.

Warrant issued to North Sound Legacy International Ltd. dated July 11, 2006.

 

 

70.

Warrant issued to Technology Investment Capital Corp. dated July 11, 2006.

 

 

71.

Warrant issued to Andrew D. Lipman dated July 11, 2006.


--------------------------------------------------------------------------------




 

 

72.

Warrant issued to Jon Lauck dated July 11, 2006.

 

 

73.

Warrant issued to Klinger Investments LLC dated July 11, 2006.

 

 

74.

Warrant issued to Pequot Healthcare Fund, L.P. dated July 11, 2006.

 

 

75.

Warrant issued to Pequot Healthcare Offshore Fund, Inc. dated July 11, 2006.

 

 

76.

Warrant issued to Premium Series PCC Limited – Cell 32 dated July 11, 2006.

 

 

77.

Warrant issued to Pequot Diversified Master Fund, Ltd. dated July 11, 2006.

 

 

78.

Warrant issued to Pequot Healthcare Institutional Fund, L.P. dated July 11,
2006.

 

 

79.

Warrant issued to Laurus Master Fund, Ltd. dated December 22, 2006.

 

 

80.

Warrant issued to Vicis Capital Master Fund LLC dated December 22, 2006.

 

 

81.

Warrant issued to Klinger Investments LLC dated December 22, 2006.

 

 

82.

Warrant issued to Andrew D. Lipman dated December 22, 2006.

 

 

83.

Warrant issued to Richard Rakowski dated December 22, 2006.

 

 

84.

Warrant issued to Gerard DeBiasi dated December 22, 2006.

 

 

85.

Warrant issued to James Benedict dated December 22, 2006.

 

 

86.

Warrant issued to Dan Richardson dated December 22, 2006.

 

 

87.

Warrant issued to Amal Devani dated December 22, 2006.

 

 

88.

Warrant issued to John Brugmann dated December 22, 2006.


--------------------------------------------------------------------------------



Schedule 4.6

Agreement; Action

1. The Company is obligated to provide the letter of credit indicated below in
connection with the construction that may be done with respect to the premises
indicated and is also the beneficiary of a Tenant Allowance from the landlord in
connection therewith as indicated below.

Chevy Chase

Tenant Allowance - $572,000
Letter of Credit - $645,000

2. As described in Securities Filings, the Company provided a loan to its
product manufacturer, Atlantis Laboratories, Inc, to purchase land for the
construction of a new factory designed to manufacture company products for
approximately $465,000 in an agreement dated April 4, 2006. Additionally, the
Company has made advances to Atlantis for construction of the new factory of
approximately $50,000.

3. The Company has negotiated a separation and severance agreement with several
previous owners/employees. On August 26, 2006 Cosmo Dischino was terminated with
a year’s salary ($260,000) severance payable over 12 months. Janice Worth and
Ana Blau have severance agreements not yet executed that combined total
$100,000.

4. The Company has loaned $300,000 to Nouvisage Corp. as part of its agreement
to evaluate the purchase of Solana Medspas dated September 8, 2006. The amount
of the loan can be decreased by up to $75,000 of transaction expenses.

5. See also Schedule 4.7, 4..9 and 4.12.

6. On April 2, 2007 the Company and Home Shopping Network (HSN) executed
exclusive agreements to sell Cosmedicine product on HSN. Sephora, which has an
exclusive right to sell Cosmedicine in certain channels, waived any defaults
under its agreement as they apply to the Company’s agreement with HSN.

7. The Company has reached an agreement to sell the subsidiaries comprising the
stores and related assets (stores’ inventory and equipment.).

8. The Company has reached a settlement dated May 3, 2007 to settle and
compromise an outstanding unpaid invoice with its outside counsel Troutman
Sanders. The agreement provides for a payment of $400,000 for past due invoices
and a payment

--------------------------------------------------------------------------------



of between $150,000 - $200,000 for work associated with the Laurus refinancing
transaction and the transaction related to selling of the facilities.

9. The Company has negotiated but not yet executed a settlement to discontinue
its Consulting Agreement and License and Management Agreement with Johns
Hopkins. The negotiated agreement provides that the Company will pay $362,500 to
Johns Hopkins for previous services under the Consulting Agreement. The Company
will also pay approximately $200,000 for monies owed to Johns Hopkins under the
License and Management Agreement (the final amount is being calculated but all
the costs have not yet been ascertained.

10. The Company negotiated a termination of its Norwalk office lease dated April
11, 2007. The agreement provided for the payment of $130,000 for back owed rent
and future rent through June 30. The Termination agreement also provided for a
payment of $340,000 for Landlord’s cost associated with releasing the Premises.

11. The Company entered into a new lease (not yet dated) for office space in Old
Greenwich, CT at a first year’s rent of $160,258 plus electric charges.

--------------------------------------------------------------------------------



Schedule 4.7

Obligations to Related Parties

None

--------------------------------------------------------------------------------



Schedule 4.9

 

 

1.

Borg Construction v. Klinger Advanced Aesthetics, LLC, case number 0706039055,
Plaintiff filed a contractor’s lien for work completed at the Water Tower
location.

 

 

2.

Default Notice dated April 12, 2007 from for the Chevy Chase Landlord, to
Klinger Advanced Aesthetics, LLC (f/k/a Advanced K, LLC), as tenant, and Klinger
Advanced Aesthetics, Inc., as guarantor, in connection with tenant and
guarantor’s failure to post a $645,000 letter of credit and failure to pay rent
in the amount of $80,452.12 (as of April 9, 2007).

 

 

3.

See Schedule 4.12.

 

 

4.

Liens from the following entities that were issued for a loan that is being
converted in common stock as of this transaction and, will therefore, be
terminated at closing: Klinger Investments LLC, Andrew Lipman, Laurus Funds,
Vicis Capiral Master Fund LLC, Richard Rakowski, Gerard De Biasi, James
Benedict, Dan Richardson, Amal Devani, CSFN I LLC and John Brugman

 

 

5.

Liens from the four parties that as of March 27, 2007 entered into an
intercreditor agreement with Laurus Funds: North Sound Legacy International
Ltd., North Sound Legacy Institutional Fund LLC, Andrew Lipman, and Seapine
Investments LLC.


--------------------------------------------------------------------------------



Schedule 4.12

 

 

1.

Three Day Notice to Pay or to Quit given by South Coast Plaza for unpaid rent in
the amount of $115,782.69.

 

 

2.

Biosea II International, Inc. v Klinger Advanced Aesthetics, LLC Palm Beach
County Circuit Court, FL case number 2007 CA003669XXXXMB. This case is to
prohibit Defendant’s use of the Anushka trade name and to allow Plaintiffs to
void certain restrictive covenants.

 

 

3.

Complainant John Curcio filed a retaliatory discharge claim with the EEOC,
charge number 510-2006-02737, against Anushka PBG Acquisition, LLC.

 

 

4.

Complainant Gisele Dinardo filed a retaliatory discharge claim with the EEOC,
charge number 510-2007-02001, against the Wild Hare Acquisition LLC. She also
filed a worker’s compensation claim.

 

 

5.

G & I IV Wharfside, LLC v. Wild Hare Acquisition Sub, LLC, Palm Beach County, FL
case no 502007CC003037XXXXSB. A complaint for possession has been settled
through agreement by Defendant Tenant to make certain payments, but if Defendant
fails to make such payments, Plaintiff Landlord shall be entitled to immediately
enter a final judgment for eviction and writ of possession.

 

 

6.

Main Electric Supply Company v. Klinger Advanced Aesthetics, LLC, Los Angeles
County Superior Court, CA case number 06C02137. Action to foreclose mechanic’s
lien related to the Beverly Hills construction.

 

 

7.

Watson Construction v. Klinger Advanced Aesthetics, LLC, Los Angeles County
Superior Court, CA case number SC091490. Action to foreclose a mechanic’s lien
related to the Beverly Hills construction.

 

 

8.

Borg Construction v. Klinger Advanced Aesthetics, LLC, case number 0706039055,
Plaintiff filed a contractor’s lien for work completed at the Water Tower
location.

 

 

9.

TREA Wilshire Rodeo LLC has a claim against Klinger Advanced Aesthetics, LLC
(formerly Advanced K, LLC) for unpaid and back and future rent related to
Tenant’s closing of the store in Beverly Hills.

 

 

10.

Klinger Advanced Aesthetics, Inc. has entered into a settlement agreement with
Tri-North Builders to delay Tri-North’s lien rights in exchange for certain
payments to be made to Tri-North.


--------------------------------------------------------------------------------




 

 

11.

The Landlord of the West Palm facility, Chritstal, Inc., filed an action on
March 7, 2007 in Palm Beach County Court (Case number 502007CC003069XXXXMB)
against, Dischino Corporation, claiming that there had been a rental shortfall
due to the fact that the leased premises are larger than what is indicated in
the lease agreement. Landlord further claimed that Tenant owed amounts due for
an increase in real estate taxes due to the increase in the assesed value of the
property due to tenants improvements. Landlord failed to provide any proof for
either claim and at a hearing in the case, the judge dismissed the action. An
order for dismissal is being drafted and will be entered with the court.
Although, Landlord failed to provide any proof, there may be some merit to
Landlord’s claim. Landlord and Tenant are currently in discussions to resolve
the matter, although no agreement has been reached.

 

 

12.

UBS Securities, LLC v. Klinger Advanced Aesthetics, Inc., filed in Supreme Court
of the State of New York, County of New York filed September 15, 2006. UBS filed
against KAAI for breach of contract related to services in obtaining financing.
UBS is seeking damages of $1,750,000 plus interest and costs.

 

 

13.

See schedule 4.6 and 4.9.


--------------------------------------------------------------------------------



Schedule 4.13

Tax Returns and Payments

 

 

1.

The Company has filed returns for all federal and state tax returns, based upon
its 2006 year end. All returns are considered current.

 

 

2.

The Company has the following sales tax audits open:


 

 

 

 

 

1) New York

 

 

 

 

 

2) Illinois

 

 

 

 

 

3) California


 

 

3.

The Company has received a notice from Florida that the Company did not file a
6/30/05 Corporate Income / Franchise and Emergency Excise Tax return. As the
Share Exchange Agreement did not occur until December 2005, the Company does not
agree with the notice and intends to challenge the requirement.

 

 

4.

The Company has determined that Texas franchise tax reports submitted under the
name Advanced Aesthetics Sub, Inc., should have been filed under Klinger
Advanced Aesthetics, LLC. The Company has prepared and filed revised returns for
all affected years on April 23, 2007. It is estimated that it will take the
state several weeks to complete its review and issue a good standing
certificate.

 

 

5.

The Company has received a notice of delinquent property taxes for Dallas Texas.
The Company had already issued a check, cashed on April 16, 2007 but not
reflected on the notice that covers most of the liability. The remaining
liability is $2,826.07.

 

 

6.

The Company is currently preparing a delinquent Norwalk, Connecticut property
tax return. The liability can not be determined until the return is filed and
the tax is calculated by the town. Due to the limited assets maintained in
Norwalk, the liability is not expected to be significant. The liability will not
be over $75,000.


--------------------------------------------------------------------------------



Schedule 4.14

Employees

 

 

1.

Under the sale of the stores’ disclosed in schedule 4.6, employees in the stores
and certain supervisory and administrative personnel will begin working for the
new stores’ owner as of the transaction date.

 

 


 

 

 

2. The company is in negotiations for an agreement with Richard Rakowski to
compensate him for his work on the company’s behalf.

3. 401(k) Plans

Georgette Klinger 401(k) Savings Plan 6-11216
Principal Financial Group – Plan Sponsor

--------------------------------------------------------------------------------



The plan is under a Voluntary Correction Program (VCP) due to late contributions
made to the plan during the past year and lack of open enrollment since KAA took
over the plan. The VCP should take approximately 8 months to complete. We
started the process on March 20, 2007.

Once the VCP is completed the plan will then be opened up to all employees.
Currently, there is approximately $500,000.00 in assets.

All tax filings are current for this plan.

Dischino Corp 401(k)
CITISTREET – Plan Sponsor

Plan is being closed out. This 401(k) was available only to Dischino employees.
All participants have received their funds.

--------------------------------------------------------------------------------



Schedule 4.15

Registration and Voting Rights

None.

--------------------------------------------------------------------------------



Schedule 4.17

The medical operations in the NorthPark, Chevy Chase, Palm Beach Gardens, and
West Palm facilities as part of their operations dispose of bio hazard waste
through licensed third party contractors.

--------------------------------------------------------------------------------



Schedule 4.21

SEC Reports

1. On May 2, 2006, the Company received comments from the Securities and
Exchange Commission relating to its registration statement on Form S-1 (File No.
333-131254) and Preliminary Information Statement on Schedule 14 C (File No.
000-51158). We reviewed the Commission’s comments and submitted a revised
Preliminary Information Statement in response to such comments on October 4,
2006. On November 1, 2006, we received additional comments from the Commission
(File No. 0-51158) with respect to the Revised Information Statement.

2. The Company has not filed its Quarterly Report on Form 10-Q for its fiscal
quarter ended December 30, 2006.

3. The Company does not anticipate it will be able to timely file its Quarterly
Report on Form 10-Q for its fiscal quarter ended March 31, 2007.

--------------------------------------------------------------------------------



Schedule 6.13(e)

Debt

 

 

1.

$2,000,000 Secured Demand Note dated March 16, 2007 issued by TrueYou.Com, Inc.
to North Sound Legacy Institutional Fund LLC, North Sound Legacy International
Ltd., Andrew Lipman, and Seapine Investments, LLC.

 

 

2.

$2,000,000 Secured Demand Note dated March 27, 2007 issued by TrueYou.Com, Inc.
to North Sound Legacy Institutional Fund LLC, North Sound Legacy International
Ltd., Andrew Lipman, and Seapine Investments, LLC.

 

 

3.

$5,000,000 performance deposit owed to Sephora USA, payable upon attainment of
specified levels of net revenues and capital expenditures of Cosmedicine.

 

 

4.

$2,586,203 accrued interest owed to LCapital prior to Share Exchange Agreement
that was not converted.


--------------------------------------------------------------------------------



Schedule 11.12

Broker’s Fees

As disclosed in schedule 4.12, UBS Securities, LLC v. Klinger Advanced
Aesthetics, Inc., filed in Supreme Court of the State of New York, County of New
York filed September 15, 2006. UBS filed against KAAI for breach of contract
related to services in obtaining financing. UBS is seeking damages of $1,750,000
plus interest and costs. The parties are seeking to negotiate an out of court
settlement. Other than the UBS claim, the company represents and warrants that
no other party is entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transaction.

--------------------------------------------------------------------------------




[c48412002.jpg]

TrueYou.Com, Inc

State & Date of Incorporation:

Delaware, 9/9/1998

EIN: 13-4024017

DE ID: 2942493

Klinger Advanced Aesthetics, Inc.

State & Date of Incorporation: DE 10/28/03

Qualified to do Business in New York

EIN: 20-0368801

DE ID: 3721040

Advanced Aesthetics Sub, Inc.

State & Date of Incorporation: DE 7/12/02

Qualified to do Business in Florida

EIN: 65-1174518

DE ID: 3547037

Advanced Aesthetics, LLC

State & Date of Formation: DE 10/23/02

Qualified to do Business in Florida & NY

EIN: 65-1174522

DE ID: 3583246

Klinger Advanced Aesthetics, LLC

State & Date of Formation: DE 3/16/04

Qualified to do Business in

CA, DC, FL, IL, MD, NJ, NY, TX

EIN: 20-0368801 & DE ID: 3777451

Anushka PBG, LLC

State & Date of Formation: DE 11/3/03

EIN: 20-0370333

DE ID: 3722749

Anushka Boca, LLC

State & Date of Formation: DE 11/3/03

EIN: 20-0370390

DE ID: 3722740

Wild Hare, LLC

State & Date of Formation: DE 11/3/03

EIN: 56-2415656

DE ID: 3722746

Dischino Corporation

State & Date of Incorporation: FL 3/29/1988

EIN: 65-0077670

FL ID: 651174522

Anushka PBG Acquisition Sub, LLC

State & Date of Formation: DE 11/3/03

Qualified to do Business in Florida

EIN: 20-0368428

DE ID: 3722762

Anushka Boca Acquisition Sub, LLC

State & Date of Formation: DE 11/3/03

Qualified to do Business in Florida

EIN: 20-0368736

DE ID: 3722765

Wild Hare Acquisition Sub, LLC

State & Date of Formation: DE 11/3/03

Qualified to do Business in Florida

EIN: 20-0368178

DE ID: 3722764

Potter Agreement

K 360 Patents

Johns Hopkins Consulting Agreement

Cosmedicine Related Trademarks, (eg Skinstate, Place of Possibilities)

Cosmedicine Product Trademarks

West Palm Beach

Beverly Hills, CA

Costa Mesa, CA

Dallas, TX

Chicago, IL

Manhasset, NY

Short Hills, NJ

Chevy Chase, MD

Palm Beach Island, FL

Palm Beach Gardens, FL

    Spa in Boca

Georgette Klinger Trademarks

Cosmedicine Trademarks

Sephora Agreement

New York, NY Store

Hair Salon in Boca

--------------------------------------------------------------------------------